Filed 11/15/19                                                                  Case 19-14775                                                                              Doc 1

                                                                                                                                             FILED
        United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA
                                                                                                                                         NOV 15 2019
                                                                                                                             I UNITED STATES BANKRUPTCY COURT
                                      t 1 'I -1
                                                                                                                             LEASTERNDISTRICTFCAUF0RNLA
        Case number   (if known): (                                     Chapter you are filing under:
                                                                        56   Chapter 7
                                                                                                                                        Ip
                                                                        U
                                                                        U
                                                                             Chapter 11
                                                                             Chapterl2
                                                                                                                                                       ''5      j2 fri.
                                                                        U    Chapter 13                                                      Check if this is an
                                                                                                                                             amended filing


       Official Form 101
      Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                     12117

       The bankruptcy forms use you and Debtor I to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
      joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
      the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor I and
       Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor I and the other as Debtor 2. The
       same person must be Debtor I in all of the forms.
       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
       (if known). Answer every question.


                  Identify Yourself

                                           About Debtor I                                                  About Debtor 2 (Spouse Only in a Joint Case)

       i. Your full name
          Write the name that is on your
                                           DHONSJU RAE
          government-issued picture
                                           First name                                                      First name
          identification (for example,
          your driver's license or -
          passport).                       Middle name                                                     Middle name

          Bring your picture               CHAPLIN
          identification to your meeting   Last name                                                       Last name
          with the trustee.
                                           Suffix (Sr., Jr., II, III)                                      Suffix (Sr., Jr., II, Ill)




          All other names you               DHONSJU RAE
          have used in the last 8          First name                                                      First name
          years                             LONIECE
          Include your married or          Middle name                                                     Middle flame
          maiden names.                     CHAPLIN
                                           Last name                                                       Last name



                                           First name                                                   -: First name


                                           Middle name                                                     Middle name


                                           Last name                                                       Last name




          Only the last 4 digits of
                                           xxx - xx - 0                         7         3   9            xxx - xx -
          your Social Security
          number or federal                OR                                                              OR
          Individual Taxpayer
          Identification number            9xx —xx -                                                       9xx —xx -
          (ITIN)

       Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                     page 1
Filed 11/15/19                                                                Case 19-14775                                                                                          Doc 1


      Debtor i      DHONSJURAE CHAPLIN                                                                         Case number      (ifh,,o,,)______________________________
                    Fi,t Name    Mdd1e Name                Lt Name




                                              About Debtor I                                                          About Debtor 2 (Spouse Only In a Joint Case)


      4.   Any business names
           and Employer                       U      I have not used any business names or EIN5                       U      I have not used any business names or EINs.
           Identification Numbers
           (EIN) you have used in             DHONSJURAE CHAPLIN
           the last 8 years                   Business name                                     -                     Business name

           Include trade names and
           doing business as names
                                              Business name                                                           Business name


                                               4484
                                              EIN                                                                     EIN



                                              EIN                                                                     EIN




      s. Where you live                                                                                               If Debtor 2 lives at a different address:



                                              1322 EAST BULLDOG LANE
                                              Number          Street                                                  Number          Street


                                              C

                                              FRESNO                                    CA 93710                  1
                                              City                                     State     ZIP Code             City                                     State     ZIP Code

                                              FRESNO COUNTY
                                              County                                                                  County


                                              If your mailing address is different from the one                       If Debtor 2's mailing address is different from
                                              above, fill it in here. Note that the court will send                   yours, fill it in here. Note that the court will send
                                              any notices to you at this mailing address,                             any notices to this mailing address.



                                              Number          Street                                                  Number          Street



                                              P.O. Box                                                                P.O. Box



                                              City                                      State       ZIP Code          City                                      State    ZIP Code




      6.   Why you are choosing               Check one:                                                              Check one:
           this district to file for
           bankruptcy                                Over the last 180 days before filing this petition, I            U      Over the last 180 days before filing this petition, I
                                                     have lived in this district longer than in any other                    have lived in this district longer than in any other
                                                     district.                                                               district.

                                              U      I have another reason. Explain.                                  U      I have another reason. Explain.
                                                     (See 28 U.S.C. § 1408.)                                                 (See 28 U.S.C. § 1408.)




       Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                               page 2
Filed 11/15/19                                                                Case 19-14775                                                                              Doc 1


      Debtor 1       DHONSJU RAE CHAPLIN                                                                   Case number
                    First Nrnee   Middle Neree              Lest Nae,e




                  Tell the Court About Your Bankruptcy Case


            The chapter of the                   Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
            Bankruptcy Code you                  for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
                         to file
                                                     Chapter 7
            under
                                                 U   Chapter 11

                                                 U   Chapter 12

                                                 U   Chapter 13


            How you will pay the fee             U   I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                                     local court for more details about how you may pay. Typically, if you are paying the fee
                                                     yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                     submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                     with a pre-printed address.

                                                 U   I need to pay the fee in installments. If you choose this option, sign and attach the Application
                                                     for Individuals to Pay The Filing Fee in Installments (Official Form 1 03A).


                                                     I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                     By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                     less than 150% of the official poverty line that applies to your family size and you are unable to
                                                     pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                     Chapter 7 Filing Fee Waived (Official Form 1 03B) and file it with your petition.



      g. Have you filed for                          No
         bankruptcy within the
         last 8 years?                           U   Yes.   District                               When                      Case number
                                                                                                           MM/ DD/YYYY

                                                            District                               When                      Case number
                                                                                                           MM/ DDIYYYY

                                                            District                               When                      Case number
                                                                                                           MM/ DD/VYYY




      10. Are any bankruptcy                         No
            cases pending or being
            filed by a spouse who is             U   Yes.   Debtor                                                           Relationship to you
            not filing this case with                       District                              When                      Case number, if known_____________________
            you, or by a business                                                                         MM/OD /YYYY
            partner, or by an
            affiliate?
                                                            Debtor                                                           Relationship to you

                                                            District                              When                      Case number, if known_____________________
                                                                                                           MM / DD I YYYY



      ii.   Do you rent your                     U   No. Go to line 12.
            residence?
                                                     Yes. Has your landlord obtained an eviction judgment against you?

                                                                 No. Go to line 12.
                                                            U    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101 A) and file it as
                                                                 part of this bankruptcy petition.




      Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                    page 3
Filed 11/15/19                                                                        Case 19-14775                                                                Doc 1


      Debtor I       DHONSJURAE CHAPLIN                                                                         Case number
                    First None        Middle N,ee              Lt Nen,e




                  Report About Any Businesses You Own as a Sole Proprietor


          Are you a sole proprietor                      No. Go to Part 4.
          of any full- or part-time
          business?                                 U Yes. Name and location of business
          A sole proprietorship is a
          business you operate as an
                                                              Name of business, if any
          individual, and is not a
          separate legal entity such as
          a corporation, partnership, or
                                                              Number         Street
          LLC.
          If you have more than one
          sole proprietorship, use a
          separate sheet and attach it
          to this petition.
                                                               City                                                    State      ZIP Code



                                                              Check the appropriate box to describe your business:

                                                              U   Health Care Business (as defined in 11 U.S.C. § 101 (27A))
                                                              U   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                              U   Stockbroker (as defined in ii U.S.C. § 101(53A))
                                                              U   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                              U   None of the above


          Are you filing under                      If you are filing under Chapter 11, the couit must know whether you are a small business debtor so that it
          Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
          Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if
          are you a small business                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 11 16(1)(B).
          debtor?
                                                    ZI   No. I am not filing under Chapter 11.
          For a definition of small
          business debtor, see                      U    No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
          11 U.S.C. § 101(51D).                              the Bankruptcy Code.

                                                    U    Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                              Bankruptcy Code.


     •I7          Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention



          Do you own or have any                         No
          property that poses or is
          alleged to pose a threat                  U Yes. What is the hazard??
          of imminent and
          identifiable hazard to
          public health or safety?
          Or do you own any
          property that needs
                                                               If immediate attention is needed, why is it needed?
          immediate attention?
          For example, do you own
          perishable goods, or livestock
          that must be fed, or a building
          that needs urgent repairs?

                                                               Where is the property??
                                                                                         Number        Street




                                                                                         City                                          State      ZIP Code


      Official Form 101                                        Voluntary Petition for Individuals Filing for Bankruptcy                                   page 4
Filed 11/15/19                                                                  Case 19-14775                                                                                        Doc 1


       Debtor 1        DHONSJURAE CHAPLIN                                                 -                      Case number
                      Fi,st Nan,e    Middle Name              Last Name




      •n'ia.-c     Explain Your Efforts to Receive a Briefing About Credit Counseling


                                                   About Debtor I                                                     About Debtor 2 (Spouse Only, in a Joint Case)
       15 Tell the court whether
           you have received a
           briefing about credit                   You must check one:                                                 You must check one:
           counseling.
                                                       I received a briefing from an approved credit                  U    I received a briefing from an approved credit
                                                       counseling agency within the 180 days before I                      counseling agency within the 180 days before I
           The law requires that you                   filed this bankruptcy petition, and I received a                    filed this bankruptcy petition, and I received a
           receive a briefing about credit             certificate of completion.                                          certificate of completion.
           counseling before you file for
                                                       Attach a copy of the certificate and the payment                    Attach a copy of the certificate and the payment
           bankruptcy. You must
                                                       plan, if arty, that you developed with the agency.                  plan, if any, that you developed with the agency.
           truthfully check one of the
           following choices. If you
                                                   U   I received a briefing from an approved credit                  O    I received a briefing from an approved credit
           cannot do so, you are not
                                                       counseling agency within the 180 days before I                      counseling agency within the 180 days before I
           eligible to file.
                                                       filed this bankruptcy petition, but I do not have a                 filed this bankruptcy petition, but I do not have a
                                                       certificate of completion.                                          certificate of completion.
           If you file anyway, the court
                                                       Within 14 days after you file this bankruptcy petition,             Within 14 days after you file this bankruptcy petition,
           can dismiss your case, you
                                                       you MUST file a copy of the certificate and payment                 you MUST file a copy of the certificate and payment
           will lose whatever filing fee
                                                       plan, if any.                                                       plan, if any.
           you paid, and your creditors
           can begin collection activities         U
           again.
                                                       I certify that I asked for credit counseling                    U   I certify that I asked for credit counseling
                                                       services from an approved agency, but was                           services from an approved agency, but was
                                                       unable to obtain those services during the 7                        unable to obtain those services during the 7
                                                       days after I made my request, and exigent                           days after I made my request, and exigent
                                                       circumstances merit a 30-day temporary waiver                       circumstances merit a 30-day temporary waiver
                                                       of the requirement.                                                 of the requirement.
                                                       To ask for a 30-day temporary waiver of the                         To ask for a 30-day temporary waiver of the
                                                       requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                                       what efforts you made to obtain the briefing, why                   what efforts you made to obtain the briefing, why
                                                       you were unable to obtain it before you filed for                   you were unable to obtain it before you filed for
                                                       bankruptcy, and what exigent circumstances                          bankruptcy, and what exigent circumstances
                                                       required you to file this case.                                     required you to file this case.
                                                       Your case may be dismissed if the court is                          Your case may be dismissed if the court is
                                                       dissatisfied with your reasons for not receiving a                  dissatisfied with your reasons for not receiving a
                                                       briefing before you filed for bankruptcy.                           briefing before you filed for bankruptcy.
                                                       If the court is satisfied with your reasons, you must               If the court is satisfied with your reasons, you must
                                                       still receive a briefing within 30 days after you file.             still receive a briefing within 30 days after you file.
                                                       You must file a certificate from the approved                       You must file a certificate from the approved
                                                       agency, along with a copy of the payment plan you                   agency, along with a copy of the payment plan you
                                                       developed, if any. If you do not do so, your case                   developed, if any. If you do not do so, your case
                                                       may be dismissed.                                                   may be dismissed.
                                                       Any extension of the 30-day deadline is granted                     Any extension of the 30-day deadline is granted
                                                       only for cause and is limited to a maximum of 15                    only for cause and is limited to a maximum of 15
                                                       days.                                                               days.

                                                   U   I am not required to receive a briefing about                   U   I am not required to receive a briefing about
                                                       credit counseling because of:                                       credit counseling because of:

                                                       U   Incapacity. I have a mental illness or a mental                 U   Incapacity. I have a mental illness or a mental
                                                                         deficiency that makes me                                            deficiency that makes me
                                                                         incapable of realizing or making                                    incapable of realizing or making
                                                                         rational decisions about finances,                                  rational decisions about finances.
                                                       U   Disability.    My physical disability causes me                 U   Disability.    My physical disability causes me
                                                                          to be unable to participate in a                                    to be unable to participate in a
                                                                          briefing in person, by phone, or                                    briefing in person, by phone, or
                                                                          through the internet, even after I                                  through the internet, even after I
                                                                          reasonably tried to do so.                                          reasonably tried to do so.
                                                       U   Active duty. I am currently on active military                  U   Active duty. I am currently on active military
                                                                          duty in a military combat zone.                                     duty in a military combat zone.
                                                       If you believe you are not required to receive a                    If you believe you are not required to receive a
                                                       briefing about credit counseling, you must file a                   briefing about credit counseling, you must file a
                                                       motion for waiver of credit counseling with the court.              motion for waiver of credit counseling with the court.




       Official Form 101                           .         Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
Filed 11/15/19                                                                     Case 19-14775                                                                            Doc 1


      Debtor 1       DHONSJURAE CHAPLIN                                                                      Case number   (if
                    Fi,t Na,ne     M,ddle Na,,,e                La1 Nane




      Ifll Answer These Questions for Reporting Purposes

                                                         Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
      16.   What kind of debts do                        as "incurred by an individual primarily for a personal, family, or household purpose."
            you have?
                                                         U     No. Go to line 16b.
                                                               Yes. Goto line 17.

                                                         Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                         money for a business or investment or through the operation of the business or investment.

                                                         U     No. Go to line 16c.
                                                         U     Yes. Go to line 17.

                                                         State the type of debts you owe that are not consumer debts or business debts.



            Are you filing under
            Chapter 7?                             U    No. I am not filing under Chapter 7.

            Do you estimate that after                  Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
            any exempt property is                           administrative expenses are paid that funds will be available to distribute to unsecured creditors?
            excluded and                                       6d   No
            administrative expenses
            are paid that funds will be                        U    Yes
            available for distribution
            to unsecured creditors?

            How many creditors do                  Ld   1-49
            you estimate that you                  U    50-99
            owe?                                   U    100-199
                                                   U    200-999

            How much do you                             $0-$50,000
            estimate your assets to                U    $5000141 00,000
            be worth?                              U    $100,001-$500,000
                                                   U    $500,00141 million

            How much do you                        U    $0-$50,000
            estimate your liabilities                   $50,001-$100,000
            to be?                                 U    $100,001-$500,000
                                                   U    $500,001-$1 million
                   Sign Below
      F
                                                   I have examined this petition, and I declare under penalty of perjury that the information provided is true and
       For you                                     correct.

                                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of
                                                   title 11, United States Code. I understand the relief available under each chapter 7, and I choose to proceed under
                                                   Chapter 7.

                                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                                   this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                                   with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.




                                                        A
                                                   18        §152,       1, 1519, nd 3571.




                                                                              r1                                      Signature of Debtor 2

                                                        Executed on        1/ /12/0210/q
                                                                           MM 'I     D JYYYY
                                                                                                                      Executed on
                                                                                                                                     MM / DO      /YYYY



       Official Form 101                                        Voluntary Petition for Individuals Filing for Bankruptcy                                    page 6
Filed 11/15/19                                                                     Case 19-14775                                                                Doc 1


      Debtor 1      DHONSJU RAE CHAPLIN                                                                  Case number (,fkno',,)______________________________
                    Fiat Nrne   Middle Na,ee                Lest Name




       For you if you are filing this              The law allows you, as an individual, to represent yourself in bankruptcy court, but you
       bankruptcy without an                       should understand that many people find it extremely difficult to represent
       attorney                                    themselves successfully. Because bankruptcy has long-term financial and legal
                                                   consequences, you are strongly urged to hire a qualifed attorney.
       If you are represented by
       an attorney, you do not                     To be successful, you must correctly file and handle your bankruptcy case. The rules are very
       need to file this page.                     technical, and a mistake or inaction may affect your rights. For example, your case may be
                                                   dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                                   hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                                   fin-n if your case is selected for audit. If that happens, you could lose your right to file another
                                                   case, or you may lose protections, including the benefit of the automatic stay.

                                                   You must list all your property and debts in the schedules that you are required to file with the
                                                   court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                                   in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                                   property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                                   also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                                   case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                                   cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                                   Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                                   If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                                   hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                                   successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                                   Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                                   be familiar with any state exemption laws that apply.

                                                   Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                                   consequences?
                                                   UN0
                                                         Yes

                                                   Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                                   inaccurate or incomplete, you could be fined or imprisoned?
                                                   UNo
                                                   W     Yes

                                                   Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                                         No
                                                   El    Yes. Name of Person
                                                              Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                                   By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                                   have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                                   attorney may cause me to lose my rights or property if I do not properly handle the case.


                                               x                                                              JC
                                                        ig ature   of   Dc r   I                                   Signature of Debtor 2

                                                   Date                  l)/O/p/21X11                              Date
                                                                         MM/DO        /YYYY                                         MM/ Do I YYYY

                                                   Contact phone         5126533995                                Contact phone

                                                   Cell phone            5126533995                                Cell phone

                                                   Email address         DHONSJURAE@HOTMAIL.COM                    Email address
                  -I

      Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                 page 8
Filed 11/15/19                                      Case 19-14775                                                                     Doc 1




                                                             Certificate Number: I 5725-CAE-CC-033509482

                                                           IIIII IIIIIF I I I 111 IN 1111111111111111111 IN I I I I I I I I I I I I
                                                                                  I 5725-CAE-CC-03 3509482




                                  CERTIFICATE OF COUNSELING


             I CERTIFY that on Octbber 4, 2019, at 8:42 o'clock PM EDT, Dhonsjurae
             Chaplin received from 001 Debtorcc, Inc., an agency approved pursuant to 11
             U.S.C. Ill to provide credit counseling in the Eastern District of California, an
             individual [or group] briefing that complied with the provisions of ii U.S.C.
             109(h) and 111.
             A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
             copy of the debt repayment plan is attached to this certificate.
             This counseling session was conducted by internet.




             Date: October 4, 2019                           By:        /slRaechel Solomon


                                                             Name: Raechel Solomon


                                                             Title: Counselor




             * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
             Code are required to file with the United States Bankruptcy Court a completed certificate of
             counseling from the nonprofit budget and credit counseling agency that provided the individual
             the counseling services and a copy of the debt repayment plan, if any, developed through the
             credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
Filed 11/15/19                                                                                Case 19-14775                                                                                                          Doc 1




        Debtor     1          DHONSJURAE CHAPLIN
                              First Name                        Middle Name                     Last Name

        Debtor   2
        (Spouse, if filing)   First Name                        Middle Name                     Last Name


        Untted States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

        Case number                                                                                                                                                                       IJ   Check if this is an
                              (If known)
                                                                               -                                                                                                               amended filing




      Official Form 106Sum
      Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                          12/15

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
      your original forms, you must fill out a new Summary and check the box at the top of this page.


      IflU Summarize Your Assets


                                                                                                                                                                                      Your assets
                                                                                                                                                                                      Value of what you own
       1.   Schedule A/B: Property (Official Form 1 O6NB)
            la. Copy line 55, Total real estate, from Schedule A/B ..........................................................................................................             $                0.00


            lb. Copy line 62, Total personal property, from Schedule A/B ...............................................................................................                  $          1970.00

            Ic.   Copy line 63, Total of all property on Schedule A/B .........................................................................................................

                                                                                                                                                                                  I       $          1970.00


                        Summarize Your Liabilities



                                                                                                                                                                                       Your liabilities
                                                                                                                                                                                      Amount you owe
       2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1 06D)
            2a.   Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D                                                          $                0.00

       3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                  Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule EiF ............................................                                 $           507.00

                  Copy the total claims from Part 2 (nonpnority unsecured claims) from line 6j of Schedule ElF .......................................
                                                                                                                                                                                      +$            69444.00


                                                                                                                                                  Your total liabilities                  $         69951 .00


       [FTI' Summarize Your Income and Expenses


       4.   Schedule!: Your Income ( Official Form 1061)
            Copy your combined monthly income from line 12 of Schedu!e I ..........................................................................................                       $          2253 00

       5.   Schedulej: Your Expenses (Official Form 106J)
            Copy your monthly expenses from line 22c of Schedule J ....................................................................................................$                             2325.00




      Official Form 106Sum                                     Summary of Your Assets and Liabilities and Certain Statistical Information                                                                 page 1
Filed 11/15/19                                                              Case 19-14775                                                                          Doc 1


       Debtor 1          DHONSJURAE CHAPLIN                                                                 Case number (ifkno.,,)______________________________
                        First Name     Middle Name         Last Name




                      Answer These Questions for Administrative and Statistical Records


           Are you filing for bankruptcy under Chapters 7, 11, or 13?

           UN0.
           56 Yes

          What kind of debt do you have?

           GJ     Your debts are primarily consumer debts. Consumer debts are those 'incurred by an individual primarily for a personal,
                  family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 89g for statistical purposes. 28 U.S.C. § 159.

           U      Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
                  this form to the court with your other schedules.



           From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
           Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $       2199.87




          Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:


                                                                                                                  Total claim


             From Part 4 on Schedule ElF, copy the following:



                  Domestic support obligations (Copy line 6a.)                                                    $                 0.00


                  Taxes and certain other debts you owe the government. (Copy line 6b.)                           $               507.00

                  Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                 $                 0.00


                  Student loans. (Copy line 6f.)                                                                  $             31824.00

                  Obligations arising out of a separation agreement or divorce that you did not report as                           0.00
                                                                                                                  $
                  priority claims. (Copy line 6g.)


                  Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +8                  0.00

                  Total. Add fines 9a through 9f.                                                                 $             32331.00




    Official Form 1 O6Sum Summary of Your Assets and Liabilities and Certain Statistical Information                                                   page 2
Filed 11/15/19                                                                      Case 19-14775                                                                                  Doc 1




      Debtor I              DHONSJURAE CHAPLIN
                             First Name                  Midde Name                Last Name

      Debtor 2
      (Spouse, it tiling)    First Name                  Midae Name                Lest Name


      United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

      Case number
                                                                                                                                                     U Check if this is an
                                                                                                                                                         amended filing

       Official Form I 06A/B
       Schedule A/B: Property                                                                                                                                         12/15

       In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
       category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
       responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
       write your name and case number (if known). Answer every question.


                      Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

          Do you own or have any legal or equitable Interest in any residence, building, land, or similar property?

                No. Go to Part 2.
           U    Yes. Where is the property?
                                                                            What is the property? Check all that apply.        Do not deduct secured claims or exempttons Put
                                                                             U    Single-family home                           the amount ofanysecured dàirns on Schedule 0
             1.1.
                                                                                                                               Creditors VTho Have Claims Secured by Property
                                                                             U    Duplex or multi-unit building
                     Street address, if available, or other description
                                                                             U    Condominium or cooperative                   Current value of the Current value of the
                                                                             U    Manufactured or mobile home                  entire property?      portion you own?
                                                                             U    Land                                         $                          $
                                                                             U    Investment property
                                                                             U    Timeshare                                    Describe the nature of your ownership
                     City                             State      ZIP Code                                                      interest (such as fee simple, tenancy by
                                                                             U    Other                                        the entireties, or a life estate), if known.
                                                                             Who has an interest in the property? Check one.

                                                                             U Debtor 1 only
                     County                                                  U Debtor 2 only
                                                                             U Debtor I and Debtor 2 only                      U   Check if this is community property
                                                                                                                                   (see instructions)
                                                                             LI At least one of the debtors and another
                                                                             Other information you wish to add about this item, such as local
                                                                             property identification number:
           if you own or have more than one, list here:
                                                                            What is the property? Check all that apply.        Do not deduct secured claims or exemptions Put
                                                                            U    Single-family home                            the-amount of ahy secured claims on Schedule 0:
                                                                                                                               Creditors LifTho Have Claims Secured by Property.
              1.2.
                      Street address, if available, or other description
                                                                            U    Duplex or multi-unit building
                                                                            U    Condominium or cooperative                    Current value of the Current value of the
                                                                            U    Manufactured or mobile home                   entire property?      portion you own?
                                                                            U    Land
                                                                            U    investment property
                                                                                                                               Describe the nature of your ownership
                      City                            State      ZIP Code
                                                                            U    Timeshare
                                                                                                                               interest (such as fee simple, tenancy by
                                                                            LI   Other                                         the entireties, or a life estate), if known.
                                                                            Who has an interest in the property? Check one.

                                                                            U    Debtor 1 only

                      County                                                U    Debtor 2 only
                                                                            U    Debtor 1 and Debtor 2 only                    U   Check if this is community property
                                                                            U    At least one of the debtors and another           (see Instructions)

                                                                            Other information you wish to add about this item, such as local
                                                                            property identification number:



        Official Form 106AJB                                                 Schedule A/B: Property                                                                page 1
Filed 11/15/19                                                                            Case 19-14775                                                                                    Doc 1
      Debtor 1               DHONSJU RAE CHAPLIN                                                                       Case number
                             First Nar,re   Middle Nanre            Last Narrre




                                                                                  What is the property? Check all that apply.            Do not deduct secured claims or exemptions. Put
                                                                                  U   Single-family home                                 the amount of any secured claims on Schedule b.
          1.3.                                                                                                                           Credifors Who Have Claims Secured by Property.
                      Street address, if available, or other description          U   Duplex or multi-unit building
                                                                                  U   Condominium or cooperative                         Current value of the Current value of the
                                                                                                                                         entire property?      portion you own?
                                                                                  U   Manufactured or mobile home
                                                                                  U   Land
                                                                                  U   Investment property
                      City                             State     ZIP Code         U   Timeshare
                                                                                                                                         Describe the nature of your ownership
                                                                                                                                         interest (such as fee simple, tenancy by
                                                                                  U   Other                                              the entireties, or a life estate), if known.

                                                                                  Who has an interest in the property? Check one.

                                                                                  U   Debtor 1 only
                      County
                                                                                  U   Debtor 2 only
                                                                                  U   Debtor 1 and Debtor 2 only                         U   Check if this is community property
                                                                                                                                             (see instructions)
                                                                                  U At least one of the debtors and another
                                                                                  Other information you wish to add about this item, such as local
                                                                                  property identification number:



        Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages                                          $_0.00
        you have attached for Part 1. Write that number here ........................................................................................




                       Describe



      Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
      you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


         Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

         Gd      No
         U       Yes


                      Make:                                                       Who has an interest in the property? Check one.        Do not deduct secured claims or exemptions. Put
          3.1.
                                                                                                                                         the amount of any secured claims on Schedule 0
                      Model:
                                                                                  U Debtor 1 only                                        Creditors Who Have Claims Secured by Property.
                                                                                  U Debtor 2 only
                      Year:                                                                                                              Current value of the Current value of the
                                                                                  U Debtor 1 and Debtor 2 only
                      Approximate mileage:
                                                                                                                                         entire property?      portion you own?
                                                                                  U At least one of the debtors and another
                      Other information:
                                                                                  U Check if this is community property (see
                                                                                      instructions)



         If you own or have more than one, describe here:


                      Make:                                                       Who has an interest in the property? Check one         Do not.deduct secured claims or exemptions. Put
          3.2.
                                                                                                                                         the amount of any secured claims on ShèduIe 0:
                      Model:
                                                                                  U Debtor 1 only                                        Creditors Who Have Claims Secured by Property.
                                                                                  U Debtor 2 only
                      Year:                                                                                                              Current value of the Current value of the
                                                                                  U Debtor 1 and Debtor 2 only                           entire property?      portion you own?
                      Approximate mileage:                                        U At least one of the debtors and another
                      Other information:
                                                                                  U Check if this is community property (see
                                                                                      instructions)




       Official Form 106AIB                                                        Schedule A/B: Property                            .                                     page 2
Filed 11/15/19                                                                 Case 19-14775                                                                                                                        Doc 1
      Debtor    i           DHONSJU RAE CHAPLIN                                                                                    Case number            (it known)______________________________
                            First N,me   Middle Nn,nn   Lost Name




         33 Make:                                                   Who has an interest in the property? Check one.                                               Do not deduct secured daims or exemptions. Put
                                                                                                                                                                  the amount of any secured claims on ScheduleD:
                    Model:                                          U Debtor I only                                                                               Creditors Who HaveClaims Secured by Property.
                                                                    U Debtor 2 only
                    Year:                                                                                                                                         Current value of the Current value of the
                                                                    U Debtor 1 and Debtor 2 only
                    Approximate mileage:                                                                                                                          entire property?      portion you own?
                                                                    U At least one of the debtors and another
                    Other information:
                                                                    U Check if this Is community property (see
                                                                        instructions)


         3.4. Make:                                            • Who has an interest in the property? Check one.                                                  Do not deduct.secured claims or exemptions. Put
                                                                                                                                                                  theamount of any secured claims on Schedule D:
                    Model:                                          U Debtor I only                                                                               Creditors Who Have Claims Secured by Property.     4
                                                                    U Debtor 2 only
                    Year:                                                                                                                                                                                 -
                                                                                                                                                                  Current value of the Current value of the
                                                                    U Debtor I and Debtor 2 only
                    Approximate mileage:                                                                                                                          entire property?      portion you own?
                                                                    U At least one of the debtors and another
                    Other information:
                                                                    U Check if this is community property (see                                                                              $
                                                                        instructions)




      4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
         Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
                No
         U      Yes



         4.1.       Make:                                           Who has an interest in the property? Check one.                                               Do not deduct secured dairns or exemptions. Put
                                                                                                                                                                  the amount of any secured daims on Schedule D:
                    Model:                                          U Debtor 1 only                                                                               Creditors Who Hove Claims Secured by Property.
                                                                    U Debtor 2 only
                    Year:
                                                                    U Debtor 1 and Debtor 2 only                                                                  Current value of the Current value of the
                    Other information:                              U At least one of the debtors and another                                                     entire property?      portion you own?




                                                 H
         If you own or have more than one, list here:
                                                                    U Check if this is community property (see
                                                                        instructions)
                                                                                                                                                                                            $




                    Make:                                           Who has an interest In the property? Check one.                                               Do not deduct secur d claims or exemptions. Put
         4.2.
                                                                                                                                                                  the amount of any secured claims on Schedule 0:
                    Model:                                          U   Debtor 1 only
                                                                                                                                                                  CreditOrs Who Have Claims Secured by Property.
                                                                    U   Debtor 2 only
                    Year:                                                                                                                                         Current value of the Current value of the
                                                                    U   Debtor 1 and Debtor 2 Only
                                                                                                                                                                  entire property?      portion you own?
                    Other information:                              U   At least one of the debtors and another


                                                                    U Check if this Is community property (see
                                                                        instructions)




      5. Add the dollar value of the portion you own for all of your entriesfrom Part 2, including any entries for pages                                                                                     0.00
         you have attached for Part 2. Write that number here           ...........................................................................................................




       Official Form 106A/B                                          Schedule A/B: Property                                                                                                         page 3
Filed 11/15/19                                                                                               Case 19-14775                                                                                                                   Doc 1
       Debtor   1         DHONSJURAE CHAPLIN                                                                                                                     Case number (if momn)_________________________________________
                        Fi,st Name                Middle Name                Lau Name




                      Describe Your Personal and Household Items

                                                                                                                                                                   •                                  =       Current value of the
     i Do you own or have any legal or equitable Interest in any of the following items?
                                                                                                                                                                                                              portion you own?
                                                                                                                                                                                                              Do not deduct secured ciaims
                                                                                                                                                                                                              or exemptions.
            Household goods and furnishings
            Examples: Major appliances, furniture, linens, china, kitchenware
            UN0
              Yes. Describe      .........        BED, BEDDING, COOKING UTENSILS, COUCH, EATING UTENSILS,                                                                                                         $              500.00
                                                  MICROWAVE, AND TOWELS
            Electronics
            Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                      collections; electronic devices including cell phones, cameras, media players, games
                No
                Yes. Describe                     COMPUTER, PRINTER, SMARTPHONE, AND TV                                                                                                                                          200.00
                                                                                                                                                                                                                  $
            Collectibles of value
            Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                      stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
               No
            U Yes. Describe                                                                                                                                                                                                          0.00;
                                                                                                                                                                                                                  $
            Equipment for sports and hobbies
            Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                      and kayaks; carpentry tools; musical instruments
                No
            U   Yes. Describe    ..........
                                                                                                                                                                                                                                     0.00
                                                                                                                                                                                                                  $
                                              [
      10.   Firearms
            Examples: Pistols, rifles, shotguns, ammunition, and related equipment
                No
            U   Yes. Describe
                                                                                                                                                                                                              I $_                   0.00

      Ii. Clothes

            Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            U   No
                Yes. Describe ..........           .CLOTHES AND FOOTWEAR                                                                                                                                                         150.00

            Jewelry
            Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                      gold, silver
                No
                Yes. Describe    ..........   fACELET, EARRINGS, NECKLACE, AND WATCHES
                                                                                                                                                                                                              1                   20.00
            Non-farm animals
            Examples: Dogs, cats, birds, horses

                No
            U   Yes. Describe                                                                                                                                                                                                        0.00
                                 ..........


                                                                                                                                                                                                              1$
            Any other personal and household items you did not already list, including any health aids you did not list

                No
            U   Yes. Give specific
                information                                                                                                                                                                                   1$                     0.00

            Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
            forPart 3. Write that number here                   .......................................................................................................................................   4
                                                                                                                                                                                                              Li      .
                                                                                                                                                                                                                                 870.00]



       Official Form 106A/13                                                                    Schedule A/B: Property                                                                                                      page 4
Filed 11/15/19                                                                                                         Case 19-14775                                                                                                         Doc 1
          Debtor I             DHONSJURAE CHAPLIN                                                                                                                         Case number (if knrnvn)______________________________________
                              Ffrt Na,,,e              Middle N,,,,e                     Lt Nn




                        Describe Your Financial Assets


         IDo you own or have any legal or.équltable interest In any of the following?                                                                                                                          Current value of the
                                                                                                                                                                                                               portion you own?
                                                                                                                                                                                                               Do not deduct secured daims
                                                                                                                                                                                                               or exemptions.

         16. Cash
            Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

            U    No
                 Yes ................................................................................................................................................................                                            50.00
                                                                                                                                                                                        Cash ...............    $


         17. Deposits of money
            Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
                              and other similar institutions. If you have multiple accounts with the same institution, list each.

            Utio
     I           Yes                                                                                         Institution name:


                                                        17.1. Checking account:                              BANK MOBILE VIBE                                                                                   $                50.00
                                                        17.2. Checking account:                                                                                                                                 $

                                                        17.3. Savings account:                                BANK MOBILE VIBE                                                                                                     0.00
                                                                                                                                                                                                                $
                                                        17.4. Savings account:
                                                                                                                                                                                                                $

                                                        17.5. Certificates of deposit:
                                                                                                                                                                                                                $

                                                        17.6. Other financial account:
                                                                                                                                                                                                                $
                                                        17.7. Other financial account:
                                                                                                                                                                                                                $
                                                        17.8. Other financial account:
                                                                                                                                                                                                                $
                                                        17.9. Other financial account:
                                                                                                                                                                                                                $




            Bonds, mutual funds, or publicly traded stocks
            Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     I           No
     I      U    Yes                                    Institution or issuer name:


                                                                                                                                                                                                                $

                                                                                                                                                                                                                $

                                                                                                                                                                                                                $




            Non-publicly traded stock and interests In Incorporated and unincorporated businesses, including an interest in
            an LLC, partnership, and joint venture

                 No                                     Name of entity:                                                                                                                 % of ownership:
             U   Yes. Give specific                                                                                                                                                                      %
                 information about                                                                                                                                                                              $
                 them                                                                                                                                                                                    %




          Official Form 106A/B                                                                             Schedule A/B: Property                                                                                           page 5
Filed 11/15/19                                                                                 Case 19-14775                                                     Doc 1
       Debtor 1               DHONSJURAE CHAPLIN
                             F,rst Name
                                                                                                                 Case number
                                                  Middle Name               Laet Name




      20.   Government and corporate bonds and other negotiable and non-negotiable instruments
            Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
            Non-ne gotiable instruments are those you cannot transfer to someone by signing or delivering them.

                 No
            U    Yes. Give specific               Issuer name:
                 information about
                 them




            Retirement or pension accounts
            Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

                 No
            U    Yes. List each
                 account separately.              Type of account:             Institution name:

                                                  401(k) or similar plan:

                                                  Pension plan:

                                                  IRA:

                                                  Retirement account:

                                                  Keogh:

                                                  Additional account:

                                                  Additional account:



            Security deposits and prepayments
            Your share of all unused deposits you have made so that you may continue service or use from a company
            Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
            companies, or others

            UNo
                 Yes                                                    Institution name or individual:
                                                  Electric:

                                                  Gas:

                                                  Heating     oil:


                                                                                        FRESNO MANAGEMENT COMPANY
                                                                                                                                          $_1000.00
                                                  Secunty deposit on rental unit:

                                                  Prepaid rent:

                                                  Telephone:
                                                                                                                                          $_______________________
                                                  Water:

                                                  Rented fumiture:

                                                  Other:



            Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

            66   No

            U    Yes ..........................   Issuer name and description:




      Official Form 106A/B                                                              Schedule A/B: Property                                       page 6
Filed 11/15/19                                                                    Case 19-14775                                                                                      Doc 1
      Debtor I         DHONSJURAE CHAPLIN                                                                      Case number
                      Fj,st Nerne      Middle Netee              Lest Nore




        Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
        26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
             No
        U    Yes ....................................Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

                                                                                                                                                          $

                                                                                                                                                          $

                                                                                                                                                          $


        Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
        exercisable for your benefit

             No
        U    Yes. Give specific
             information about them....                                                                                                                   $                   0.00

        Patents, copyrights, trademarks, trade secrets, and other intellectual property
        Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
             No
        U    Yes. Give specific
             information about them....                                                                                                                   $                   0.00

        Licenses, franchises, and other general intangibles
        Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
             No
        U    Yes. Give specific
             information about them                                                                                                                       $                   0.00

      Money or property owed to you?                                                                                                                      Current value of the
                                                                                                                                                          portion you own?
                                                                                                                                                          Do not deduct secured
                                                                                                                                                          claims or exemptions..

        Tax refunds owed to you
             No
         U   Yes. Give specific information
                                                                                                                                   Federal:               $____________________
                  about them, including whether
                  you already filed the returns                                                                                    State:                 $____________________
                  and the tax years........................
                                                                                                                                   Local:                 $___________________



         FamIly support
         Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
             No
         U   Yes. Give specific information ..............
                                                                                                                               Alimony:                   $___________________
                                                                                                                               Maintenance:               $
                                                                                                                               Support:                   $__________________
                                                                                                                               Divorce settlement:        $__________________

                                                                                                                               Property settlement:       $__________________

         Other amounts someone owes you
         Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                   Social Security benefits; unpaid loans you made to someone else
             No
         U   Yes. Give specific information ........   .......

                                                                                                                                                          $                    0.00


      Official Form 106NB                                                    Schedule A/B: Property                                                                  page 7
Filed 11/15/19                                                                                          Case 19-14775                                                                                                                                    Doc 1
      Debtor I        DHONSJU RAE CHAPLIN                                                                                                                  Case number
                     Fire Nonre               Middic Nomn                    Lou Nonre




      31. Interests in insurance policies
         Examples: Health, disability, or life insurance;health savings account (HSA);credit, homeowner's, or renter's insurance

             No
         U   Yes. Name the insurance company                                 Company name                                                                      Beneficiary                                                  Surrender or refund value:
                  of each policy and list its value.

                                                                                                                                                                                                                            $

                                                                                                                                                                                                                            $



         Any interest in property that is due you from someone who has died
         If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
         property because someone has died.
             No
         U   Yes. Give specific information             ..............
                                                                                                                                                                                                                        i$_____________


         Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
         Examples: Accidents, employment disputes, insurance claims, or rights to sue

             No
         U   Yes. Describe each claim
                                                                                                                                                                                                                       ,]
                                                                                                                                                                                                                            $                     0.00
         Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
         to set off claims
             No
         U Yes Descnbe each claim                                        I                                                                                                                                                                       0.00
                                                                                                                                                                                                                            $



         Any financial assets you did not already list

             No
         U   Yes. Give specific information                                                                                                                                                                                                      0.00
                                                                                                                                                                                                                            $

         Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
         for Part 4. Write that number here                  .................................................................................................................................................... +         $_1100.00



                  _DescribeAnyBusiness-RelatedProperty YouOwnorHaveanInterestIn.ListanyrealestateinPart1.

      37.00 YOU own or have any legal or equitable interest in any business-related property?

             No. Go to Part 6.
         U   Yes. Go to line 38.

                                                                                                                                                                                                                       Current value of the
                                                                                                                                                                                                                       portion you own?
                                                                                                                                                                                                                       Do not deduct secured claims
                                                                                                                                                                                                                       or exemptions

         Accounts receivable or commissions you already earned
         UNo
         U   Yes. Describe        ....... I

         Office equipment, furnishings, and supplies
         Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
         UNO
         U   Yes. Describe
                                                                                                                                                                                                                      Js
       Official Form 106AIB                                                                 Schedule A/B: Property                                                               :                                                      page 8
Filed 11/15/19                                                                                        Case 19-14775                                                                                                    Doc 1
      Debtor I             DHONSJURAE CHAPLIN                                                                                                    Case number
                          First Name           Middle Name                  Last Name




        Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

         UN0
         U    Yes. Describe .......




        Inventory
         UNO
         U    Yes. Describe



        Interests in partnerships or joint ventures

         UNo
         U Yes. Describe .......             Name of entity:                                                                                                              % of ownership:




                                                                                                                                                                                   %


        Customer lists, mailing lists, or other compilations
         UNo
         U Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41 A))?
                      UNo
                      U Yes. Describe ........


        Any business-related property you did not already list
         UNo
         U    Yes. Give specific
                                                                                                                                                                                            $
              information .........
                                                                                                                                                                                            $

                                                                                                                                                                                            $

                                                                                                                                                                                            $

                                                                                                                                                                                            $




         Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
         forPart 5. Write that number here .....................................................................................................................................




                       Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                       If you own or have an interest in farmland, list it in Part 1.


      46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

         66    No. Go to Part 7.
         U    Yes. Go to line 47.

                                                                                                                                                                                            Current value of the
                                                                                                                                                                                            portion you own?
                                                                                                                                                                                            Do not deduct secured claims
                                                                                                                                                                                            or exemptions
      47. Farm animals
         Examples: Livestock, poultry, farm-raised fish
         UNo
         Uves




       Official Form 106A/B                                                             I
                                                                                            Schedule NB: Property                                                                                        page 9
Filed 11/15/19                                                                                              Case 19-14775                                                                                                           Doc 1
       Debtor 1               DHONSJURAE CHAPLIN                                                                                                          Case number r
                             Firet Nroc            Middle Nerne                  Last Nerne




      48. Crops—either growing or harvested

                 Ms


           U     Yes. Give specific
                 information.............

      49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
           UNo
           U     Yes

                                                                                                                                                                                                                 $

      50. Farm and fishing supplies, chemicals, and feed

                 No
           U     Yes                                          -

                                                                                                                                                                                                                 $

      51. Any farm- and commercial fishing-related property you did not already list

           UNo
           U     Yes. Give specific r
                 information.............                                                                                                                                                                        $_______________

           Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                                                                                          0.00
                                                                                                                                                                                                                 $
           forPart 6. Write that number here ....................................................................................................................................................           4



     IT'                 Describe All Property You Own or Have an Interest in That You Did Not List Above

           Do you have other property of any kind you did not already list?
           Examples: Season tickets, country club membership

                 No                            r
           U     Yes. Give specific                                                                                                                                                                                  $
                 information.............

                                                                                                                                                                                                                     $_______

      54. Add the dollar value of all of your entries from Part 7. Write that number here                                                                                                                                          Oj



                         List the Totals of Each Part of this Form


      55 .Part1: Total real estate, line 2 ..............................................................................................................................................................   4    $          0.00

          Part 2: Total vehicles, line 5                                                                                  $                       0.00

          Part 3: Total personal and household items, line 15                                                             $                  870.00

          Part 4: Total financial assets, line 36                                                                         $                1100.00

          Part 5: Total business-related property, line 45                                                                $                              0

          Part 6: Total farm- and fishing-related property, line 52                                                       $                       0.00

          Part 7: Total other property not listed, line 54                                                            +$                                0

          Total personal property. Add lines 56 through 61.....................                                                            1 970.00j Copy personal property total 4                             1+ $_1970.00
                                                                                                                     [$

          Total of all property on Schedule A/B. Add line 55 + line 62 ........................................................... .............. .................                                             .$       1970.00


       Official Form 106NB                                                                        Schedule A/B: Property                                                                                                 page 10
Filed 11/15/19                                                                       Case 19-14775                                                                                            Doc 1



           Debtor 1          DHONSJURAE CHAPLIN
                             First Nurse                    Middle Nan,e               Last Name

           Debtor 2
           (Spouse, if tiling) FIt Name                     MlaOe Name                 last Name


           United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

           Case number
            (It known)
                                                                                                                                                                    U     Check if this is   an
                                                                                                                                                                          amended filing



          Official Form 1 06C
          Schedule C: The Property You Claim as Exempt                                                                                                                              04/19

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
      Using the property you listed on Schedule A/B: Property (Official Form 1 06A/B) as your source, list the property that you claim as exempt. If more
      space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
      your name and case number (if known).

      For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
      specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
      of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
      retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
          limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
      would be limited to the applicable statutory amount.


      •fl                  Identify the Property You Claim as Exempt


               Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
                U    You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
                 I    You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)



               For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


                 Brief description of the property and line on             Current value of the      Amount of the exemption you claim         Specific laws that at low exemption
                 Schedule A/B that lists this property                     portion you own

                                                                           Copy the value from       Check only one box for each exemption.
                                                                           Schedule A/B

                Brief                                                                                                                         ii U.S.C. § 522(d)(3)
                                          HOUSEHOLD GOODS                                   500.00                  500.00
                description:
                Line from                                                                            U   100% of fair market value, up to
                Schedule A/B:             6                                                              any applicable statutory limit


                Brief                                                                                                                         ii   u.s.c.   §_522(d)(3)
                                          ELECTRONICS                                       200.00                  200.00
                description:                                               $                             $
                Line from              7
                                                                                                     U   100% of fair market value, upto
                Schedule A/B:                                                                            any applicable statutory limit

                Brief                                                                                                                         11 U.S.C. § 522 ( d)(3)
                                          CLOTHES                          $_150.00                                 150.00
                description:                                                                             $

                Line from                                                                            U   100% of fair market value, upto
                Schedule A/B:                                                                            any applicable statutory limit


               Are you claiming a homestead exemption of more than $170,350?
                (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

                      No
      •         U Yes. Did you acquire the property covered by the exemption within 1215 days before you filed this case?
                      UNo
                      U Yes


          Official Form 1 06C                                              Schedule C: The Property You Claim as Exempt                                                        page 1 of 5
Filed 11/15/19                                                                    Case 19-14775                                                                                 Doc 1

          Debtor 1         DHONSJ U RAE CHAPLIN                                                                  Case number (if kom,)______________________________
                         Fimi Name          Middle Name       Last Name




      •FTTh             Additional Page

                 Brief description of the property and line           Current value of the      Amount of the exemption you claim          Specific laws that allow exemption
                 on Schedule A/B that lists thisr property            portion you own
                                                                      Copy the value from       Check only one box fOr each exemption
                                                                      Schedule A/B

                Brief                JEWELRY                                            20.00                     20.00                  11 U.S.C. § 522(d)(4)
                description:
                Line from            12                                                         U     100% of fair market value, up to
                Schedule A/B:                                                                         any applicable statutory limit

                Brif                 CASH
                                                                          $             50.00                     50.00                  ii U.S.C. § 522(d)(5)
                 :ption:                                                                              $

                Line from                                                                       U     100% of fair market value, up to
      •         Schedule A/B:
                                     16                                                               any applicable statutory limit


               Brief                 BANK MOBILE VIBE
               description:                                               $ _50.00                    $
                                                                                                                  50.00                  ii U.S.C. § 522(d)(5)


                Line from                                                                       U     100% of fair market value, upto
                                     17                                                               any applicable statutory limit
                Schedule A/B:

               Brief                 BANK MOBILE VIBE                                    0.00                                            ii U.S.C. § 522(c1)(5)
                                                                                                                   0.00
               description:                                                                           $

                Line from            17                                                         U     100% of fair market value, up to
                Schedule A/B:                                                                         any applicable statutory limit

               Bnef                  FRESNO MANAGEMENT COMPANY                        1000.00                   1000.00
               description:                                               $                           $                                  ii u.s c. § 522(d)(5)
                Line from                                                                       U     100% of fair market value, up to
                Schedule A/B:
                                     22                                                               any applicable statutory limit


               Brief
               description:                                               $                     L.J   $

               Line from                                                                        U     100% of fair market value, up to
                Schedule A/B:                                                                         any applicable statutory limit

               Brief
               description:                                               $_________________          $

               Line from                                                                        U     100% of fair market value, up to
               Schedule Aia                                                                           any applicable statutory limit

               Brief
               description:                                               $_________________          $

               Line from                                                                        U     100% of fair market value, up to
               Schedule A/B:                                                                          any applicable statutory limit


               Brief
               description:                                               $                           $

               Line from                                                                        U     100% of fair market value, up to
               Schedule A/B                                                                           any applicable statutory limit

               Brief
               description:                                               $                           $

               Line from                                                                        U     100% of fair market value, up to
               Schedule AIB:                                                                          any applicable statutory limit

               Brief
               description:                                               $                           $

               Line from                                                                        U     100% of fair market value, up to
               Schedule AJB:                                                                          any applicable statutory limit


               Brief                                                                            1-1
               description:                                               $                     ,. $

               Line from                                                                        U     100% of fair market value, up to
                Schedule A/B:                                                                         any applicable statutory limit



      Official Form 106C                                            Schedule C: The Property You Claim as Exempt                                                  page 2
Filed 11/15/19                                                                                    Case 19-14775                                                                                                  Doc 1




          Debtor I           DHONSJURAE CHAPLIN
                              First Nanre                     Midrie Name                         Lest Nenre

          Debtor 2
          (Spouse, if filing) First Name                      Mide Name                           Last   Namc

          United States Bankruptcy Courtforthe:
                                                          EASTERN DISTRICT OF CALIFORNIA

          Case number
          (If known)                                                                                                                                                                  Ll   Check if this is an
                                                                                                                                                                                           amended filing


          Official Form I 06D
          Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                                   12115

          Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
          information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
          additional pages, write your name and case number (if known).

             Do any creditors have claims secured by your property?
                     No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             U       Yes. Fill in all of the information below.


                         List All Secured Claims
                                                                                                                                                     Column A                  Column B              Column C
             List all secured claims. If a creditor hasmore than one secured claim, list the creditor separately                                     Amount of claim           Valueof collateral    Unsecured
      I      for each claim. If more than one creditor has apärticular claim, list the other creditors in Part 2.                                    Do not deduct the         that supports this    portion
             As much as possible list the claims in alphabetical order according to the creditors name                                               value of collateral       claim                 It any       -


                                                                         Describe the property that secures the claim;                               $                         $___$____________
              creditors Name


              Number             Street
                                                                         As      of the date you file, the claim is:         Check all that apply.
                                                                         LI      Contingent
                                                                         U       Unliquidated
              City                               State   ZIP Code        LI      Disputed

            Who owes the debt?              Check one.                   Nature of lien.        Check all that apply.

            LI    Debtor 1 only                                          LI      An agreement you made (such as mortgage or secured
            U     Debtor 2 only                                                  car loan)

            U     Debtor 1 and Debtor 2 only                                LI   Statutory lien (such as tax lien, mechanics lien)

            U     At least one of the debtors and another                   U    Judgment lien from a lawsuit
                                                                            LI   Other (including a right to offset)
            LI Check if this claim relates to a
               community debt
            Date debt was incurred                                       Last 4 digits of account number
                                                                            Describe the property that secures the claim:                            $_________________ $                           $____________
               Creditors Name


               Number            Street
                                                                         As      of the date you file, the claim is:         Check all that apply.
                                                                            LI   Contingent
                                                                            0     Unliquidated
               City                               State ZIP Code            LI    Disputed

            Who owes the debt?              Check one.                      Nature of lien.      Check all that apply.

            U     Debtor I only                                 -           U     An agreement you made (such as mortgage or secured
            U     Debtor 2 only                                                   car loan)

            LI    Debtor 1 and Debtor 2 only                                LI    Statutory lien (such as tax lien, mechanic's lien)

            LI    At least one of the debtors and another                   LI    Judgment lien from a lawsuit
                                                                            U     Other (including a right to offset)
            U  Check if this claim relates to a
               community debt
            Date debt was incurred                                          Last 4 digits of account number              -     -     -

                 Add the dollar value of your entries In Column A on this page WrIte that number here                                                                      0


                                                                    Schedule D: Creditors Who Have Claims Secured by Property                                                                    page 1
           Official Form 106D
Filed 11/15/19                                                                         Case 19-14775                                                                                      Doc 1



        Debtor I              DHONSJURAE CHAPLIN
                              First Name                  Middle Name                    Last N,me

        Debtor 2
        (Spouse, if filing)   First Name                  Middle Name                    Last Name


        United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA
                                                                                                                                                              D   Check if this is an
        Case number
        (If known)                                                                                                                                                amended filing



       Official Form I 06E/F
       Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                          12/15

       Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
       List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
       A/B: Properly (Official Form I06AIB) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
       creditors with partially secured claims that are listed In Schedule 0: Creditors Who Have Claims Secured by Property. If more space is
       needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
       any additional pages, write your name and case number (if known).

                          List All of Your PRIORITY Unsecured Claims

       I. Do any creditors have priority unsecured claims against you?
                 No. Go to Part 2.
           66   Yes.
       2. List all of your priority unsecured.clatinsi If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
          each daim listed, identify what type of claim it is; lfa claim hasboth priority and nonpriority amounts, list that claim here and show both priority and
          nonpnonty amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
          unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
           (For an explanation of each type of claim see the instructions for this form in the instruction booklet)
                                                                                                                                              [Total Claim   Priority,        Nonpriority


               IRS                                                             Last4 digits of account number             KNON_           _200.00
                                                                                                                                           $      s200.00 $_0.00
              PnontyCreditor'sName
               P.O. BOX 802501                                                 When was the debt incurred?             2 01 9
                                                                                                                      _____________
              Number             Street
                                                                               As of the date you file, the claim is: Check all that apply.
               CINCINATTI                          OH                45280
              City                                State    ZIP    Code
                                                                               U     Contingent
                                                                               U     Unhiquidated
              Who incurred the debt? Check one.
                                                                               U     Disputed
                Debtor 1 only
              U      Debtor 2 only                                             Type of PRIORITY unsecured claim:
              U      Debtor I and Debtor 2 only                                U     Domestic support obligations
              U      At least one of the debtors and another
                                                                                i1   Taxes and certain other debts you owe the government
              U      Check if this claim is for a community debt               U     Claims for death or personal injury while you were
              Is the claim subject to offset?                                        intoxicated
              lid    No                                                        U     Other. Specify
              U      Yes
               TEXAS WORKFORCECOMMISSION
              Ptioniy Creditors Name
                                                                               Last4 digits of account number         E.4_. - - $_307.00 s 307.00 $                                  0.00
                P.O. BOX 149352
                                                                               When was the debt incurred?             8/1/1 8
              Number              Street
                                                                               As of the date you file, the claim is: Check all that apply.

               AUSTIN                               TX     78714               U     Contingent
              City                                State     ZIP   Code         U     Unhiquidated
              Who incurred the debt? Check one.                                U     Disputed
                     Debtor 1 only
                                                                               Type of PRIORITY unsecured claim:
               U     Debtor 2 only
                                                                               U Domestic support obligations
               U     Debtor I and Debtor 2 only
                                                                                     Taxes and certain other debts you owe the government
               U     At least one of the debtors and another
                                                                               U     Claims for death or personal injury while you were
               U     Check if this claim is for a community debt                     intoxicated
              Is the claim subject to offset?                                  U     Other. Specify
                  No
               U     Yes


       Official Form 106E/F                                             Schedule ElF: Creditors Who Have Unsecured Claims                                                page 1
Filed 11/15/19                                                                               Case 19-14775                                                                                   Doc 1
      Debtor I            DHONSJU RAE CHAPLIN                                                                                 Case number   (if know,,)______________________________
                          Fimt Name          Middle Name            Loot Name


      Ifl7W List All of Your NONPRIORITY Unsecured Claims

          Do any creditors have nonpriority unsecured claims against you?
          IJ     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
                 Yes

          List all of your nonpriority unsecured claims Inthe alphabetical order of the: creditor who holds each claim. If acreditor has more than one
          nonpriority unsecured claim, list the creditor sêprately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
          included in Part 1. If more than one creditor holds a parliculárclaim, list the other creditors in Part 3.lf you have more than three nonprionty unsecured
          claims fill out the Continuation Page of Part 2.
                                                                          t
                                                                                                                                                                                r
            AD ASTRA PEG                                                                      - -- - Last 4 digits of account number          0116
            Nonpnonty Creditors Name
            7330 WEST 33RD STREET
                                                                                                      When was the debt incurred?              1 0/11/1 5
            Number             Street
            WICHITA                                           KS                 67205
            City                                              State             ZIP Code              As of the date you file, the claim is: Check all that apply.

                                                                                                      o     Contingent
            Who incurred the debt? Check one.                                                         o     unliquidated
                   Debtor I only                                                                      U     Disputed
            U      Debtor 2 only
            O       Debtor 1 and Debtor 2 only                                                        Type of NONPRIORITY unsecured claim:
            0      At least one of the debtors and another                                            0     Student loans

            U       Check if this claim is for a community debt
                                                                                                      0     Obligations arising out of a separation agreement or divorce
                                                                                                            that you did not report as priority daims
            Is the claim subject to offset?                                                           0     Debts to pension or profit-sharing plans, and other similar debts
            14      No                                                                                      Other. Specify    COLLECTION
            U       Yes


            AFNI                                                                                      Last 4 digits of account number          2442
            Nonpnonty Creditors Name                                                                  When was the debt incurred?              372S117 -
            P0 BOX 3097
            Number                Street
             BLOOMINGTON                                       IL                61702                As of the date you file, the claim is: Check all that apply.

            City                                              State             ZIP   Code
                                                                                                       U    Contingent

            Who incurred the debt? Check one.                                                          U    Unliquidated

             IZ     Debtor 1 only
                                                                                                       0    Disputed

             U      Debtor 2 only
                                                                                                      Type of NONPRIORITY unsecured claim:
             0      Debtor I and Debtor 2 only
             U      At least one of the debtors and another                                            U    Student loans
                                                                                                       0    Obligations arising out of a separation agreement or divorce
             U      Check if this claim is for a community debt                                             that you did not report as priority claims

             Is the claim subject to offset?                                                           0    Debts to pension or profit-sharing plans, and other similar debts

                    No
                                                                                                       69   Other. Specify     COLLECTION
             U      Yes

                                                                                                       Last 4 digits of account number         ...5270L -                           —wiIIs1
               NURPIIUIILy '.A eUuLUbPdIIO


               PD PDX     14667
                                                                                                       When was the debt incurred?              11/30/1 7
             flUIILJt             0CC

               AUSTIN                                          TX                 78761
             City                                             State             ZIP Code

             Who incurred the debt? Check one.
                    Debtor I only
               0    Debtor 2 only
               U    Debtor I and Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
               U    At least one of the debtors and another
                                                                                                       U    Student loans
               0    Check if this claim is for a community debt                                        U    Obligations arising out of a separation agreement or divorce
                                                                                                            that you did not report as priority claims
               Is the claim subject to offset?
                                                                                                       U     Debts to pension or profit-sharing plans, and other similar debts
               Vf No                                                                                         Other. Specify    OTHER
               U Yes


                                                                                                                                                                                    page 3
      Official Form 106E/F                                             Schedule Elf: Creditors Who Have Unsecured ClaIms
Filed 11/15/19                                                                              Case 19-14775                                                                                      Doc 1
       Debtor 1            DHONSJU RAE CHAPLIN                                                                         Case number
                          First Name       Mrddle       Name         Last Name



                         Your NONPRIORITY Unsecured Claims - Continuation Page


       After listing any entries on this page number thm beginning with 44 followed by 4 5, and so forth                                                                         Total claim



             CREDITACPT                                                                            Last 4 digits of account number         8888            -                      18000.
             Nonpriority Creditor's Name
             25505W 12 MILE RD
                                                                                                   When was the debt incurred?             1 2/31/1 8
             Number            Street
                                                                                                   As of the date you file r the claim is: Check all that apply.
             SOUTHFIELD                                         MI                48034
             City                                              State             ZIP Code          El   Contingent
                                                                                                   El   Unliquidated
            Who incurred the debt? Check one.
                                                                                                   El   Disputed
                    Debtor 1 only
             o      Debtor 2 only                   -                                              Type of NONPRIORITY unsecured claim:
             O      Debtor 1 and Debtor 2 only
                                                                                                   El   Student loans
             o At least one of the debtors and another                                             El   Obligations arising out of a separation agreement or divorce that
                                                                                                        you did not report as priority daims
             0      Check if this claim is for a community debt
                                                                                                   El   Debts to pension or profit-sharing plans, and other similar debts
             Is the claim subject to offset?                                                            Other. Speciry    AUTOMOBILE
                    No
             DYes




             CIRMA                                                                                 Last 4 digits of account number         UN KN OWN
             Nonpilority Creditor's Name
             PC BOX 3649
                                                                                                   When was the debt incurred?             2019
             Number            Street
                                                                                                   As of the date you file, the claim is: Check all that apply.
             PFLUGERVILLE                                       TX                78691
            City                                               State             ZIP Code          El   contingent
                                                                                                   El   Unliquidated
            Who incurred the debt? Check one.
                                                                                                   El   Disputed
                    Debtor I only
             El     Debtor 2 only                        -                                         Type of NONPRIORITY unsecured claim:
             El     Debtor I and Debtor 2 only
                                                                                                   El   Student loans
             El     At least one of the debtors and another
                                                                                                   El   Obligations arising out of a separation agreement or divorce that
                                                                                                        you did not report as priority claims
             El     Check if this claim is for a community debt
                                                                                                   El   Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                             Other, specify.   TOLLS
             id     No
             El     Yes



             CENTRAL TEXAS REGIONAL MOBILrrY AUTHORITY                                             Last 4 digits of account number         4735 -
            Nonpriority Creditor's Name
             P.O. BOX 734128                                                                       When was the debt incurred?             2/1/1 9
            Number             Street
            DALLAS                                              TX                75373
                                                                                                   As of the date you file, the claim is: Check all that apply:

            City                                               State             ZIP Code          U    Contingent
                                                                                                   El   Unhiquidated
            Who incurred the debt? Check one.
                                                                                                   El   Disputed
                    Debtor I only
             U      Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
             U      Debtor 1 and Debtor 2 only
                                                                                                   El   Student loans
             El     At least one of the debtors and another
                                                                                                   El   Obligations arising out of a separation agreement or divorce that
                                                                                                        you did not report as priority claims
             0      Check if this claim is for a community debt
                                                                                                   El   Debts to pension or profit-sharing plans, and other similar debts
             Is the claim subject to offset?                                                            Other, specify    COLLECTION
            id      No
             El     Yes




      Official Form 106E/F                                             Schedule ElF: Creditors Who Have Unsecured Claims                                                page 4
Filed 11/15/19                                                                           Case 19-14775                                                                                        Doc 1
      Debtor 1           DHONSJURAE CHAPLIN                                                                           Case number
                         Fiet Name       Middle Name            teat Name



                        Your NONPRIORITY Unsecured Claims                          —   Continuation Page


       After listing any entries on this page number them beginning with 4 4, followed by 4.6i and so forth                                                                     Total claim
                                                       ---                                              .-..                         ---


            CREDIT COLLECTION SERVICES                                                            Last 4 digits of account number         0961      —     —



            Nonpriority Creditors Name
            2    WELLS AVE                                                                        When was the debt incurred?             7/1 6/1 4
            Number            Street
                                                                                                  As of the date you file, the claim is: Check all that apply.
            NEWTON                                            MA             02459
            City                                             State          ZIP Code              LI   Contingent
                                                                                                  U    Unhiquidated
           Who incurred the debt? Check one.
                                                                                                  LI   Disputed
                   Debtor 1 only
            LI     Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
            LI     Debtor 1 and Debtor 2 only
                                                                                                  LI   Student loans
            LI     At least one of the debtors and another
                                                                                                  LI   Obligations arising out of a separation agreement or divorce that
                                                                                                       you did not report as priority daims
            LI     Check if this claim is for a community debt
                                                                                                  LI   Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                             Other. Specify,   COLLECTION
            id     No
            LI     Yes




            DEVILLE MGMT                                                                          Last 4 digits of account number         22N1 -                            $ 8116.00
           Nonpnority Creditof a Name
               GLADE ROAD
            1132
                                                                                                  When was the debt incurred?             1 2/1 8/1 7
           Number     Street
                                                                                                  As of the date you file, the claim is: Check all that apply.
            COLLEYVILLE                                       TX             76034
           City                                              State          ZIP Code              LI   Contingent
                                                                                                  LI   Unhiquidated
           Who incurred the debt? Check one.
                                                                                                  LI   Disputed
                   Debtor I only
            U      Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
            LI     Debtor 1 and Debtor 2 only
                                                                                                  LI   Student loans
            LI     At least one of the debtors and another
                                                                                                  LI   Obligations arising out of a separation agreement or divorce that
                                                                                                       you did not report as priority daims
            LI     Check if this claim is for a community debt
                                                                                                  LI   Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                             Other, specify    COLLECTION
           id      No
            LI     Yes



            DIVERSIFIED                                                                           Last 4 digits of account number         3296      —     —


           Nonpriority Creditors Name
            P08 551268                                                                            When was the debt incurred?             1/29/1 9
           Number     Street
           JACKSONVILLE                                       FL             32255
                                                                                                  As of the date you file, the claim is: Check all that apply.

           City                                              State          ZIP   Code            LI   Contingent
                                                                                                  LI   Unliquidated
           Who incurred the debt? Check one.
                                                                                                  LI   Disputed
                   Debtor I only
           LI      Debtor 2 only                                                                  Type of NON PRIORITY unsecured claim:
           LI      Debtor I and Debtor 2 only
                                                                                                  LI   Student loans
           LI      At least one of the debtors and another
                                                                                                  LI   Obligations arising out of a separation agreement or divorce that
                                                                                                       you did not report as priority claims
            LI     Check if this claim is for a community debt
                                                                                                  LI   Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                             other. Specify    COLLECTION
                   No
            LI     Yes




     Official Form 106E/F                                            Schedule ElF: Creditors Who Have Unsecured Claims                                                 page 4
Filed 11/15/19                                                                         Case 19-14775                                                                                     Doc 1
       Debtor I           DHONSJURAE CHAPLIN                                                                     Case number
                         FiSt No,,m      Middlo Non,e           lmt Norne



                        Your NONPRIORITY Unsecured Claims - Continuation Page


       After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and                   so forth.                                            Total claim



             DEPARTMENT OF EDUCATION - NELNET                                                 Last 4 digits of account number        3239            -                 $ 1559.00 1
             Nonprionty Creditors Name
             3015 SPARKER RD SUITE 400
                                                                                              When was the debt incurred?            2/5/1 5
             Number           Street
                                                                                              As of the date you file, the claim is: Check all that apply.
             AURORA                                           CO             80014
             City                                            State          ZIP Code          U   Contingent
                                                                                              0   Unliquidated
            Who incurred the debt? Check one.
                                                                                              U   Disputed
                   Debtor I only
             U     Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
             U     Debtor 1 and Debtor 2 only
                                                                                                  Student loans
             U     At least one of the debtors and another
                                                                                              U   Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority daims
             o     Check if this claim is for a community debt
                                                                                              U   Debts to pension or profit-sharing plans, and other similar debts
             Is the claim subject to offset?                                                  U   Other. Specify__________________________
             14    No
             U     Yes




             DEPARTMENT OF EDUCATION - NELNET                                                 Last 4 digits of account number        2449 - -                               4442.00
             Nonpnority Creditors Name
             3015 S PARKER RD SUITE 400
                                                                                              When was the debt incurred?            9/711 2
             Number      Street
             AURORA                                                                           As of the date you file, the claim is: Check all that apply.
                                                              CO             80014
            City                                             State          ZIP Code          U   Contingent
                                                                                              U   Unliquidated
            Who incurred the debt? Check one.
                                                                                              U   Disputed
                   Debtor I only
             U     Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
             U     Debtor 1 and Debtor 2 only
                                                                                                  Student loans
             U     At least one of the debtors and another
                                                                                              0   Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority daims
             U     Check if this claim is for a community debt
                                                                                              U   Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                   U   Other. Specify_________________________________
                   No
             U     Yes


                                                                                                                                                                            2137.00
             DEPARTMENT OF EDUCATION - NELNET                                                 Last 4 digits of account number        9639            -
            Nonpitonty Creditors Name
             3015 SPARKER RD SUITE 400                                                        When was the debt incurred?            7/1 6/1 4
            Number            Street
            AURORA                                            CO             80014
                                                                                              As of the date you file, the claim is: Check all that apply.

            City                                             State          ZIP Code          U   Contingent
                                                                                              U   Unliquidated
            Who incurred the debt? Check one.
                                                                                              U   Disputed
                   Debtor I only
             U     Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
             U     Debtor I and Debtor 2 only
                                                                                                  Student loans
             U     At least one of the debtors and another
                                                                                              U   Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority daims
             U     Check if this claim is for a community debt
                                                                                              U   Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                   U   Other. Specify_____________________________
            id     No
             U     Yes




      Official Form 106E/F                                         Schedule ElF: Creditors Who Have Unsecured Claims                                              page 4
Filed 11/15/19                                                                          Case 19-14775                                                                                      Doc 1
      Debtor 1             DHONSJURAE CHAPLIN                                                                       Case number (if knows)____________________________________________
                          First Name      Middle Name            Last Name



                         Your NONPRIORITY Unsecured Claims - Continuation Page


       After listing any entries on this page 1 number them beginning with 44 followed by 4 5 and so forth                                                                   Total claim




            DEPARTMENT OF EDUCATION - NELNET                                                   Last 4 digits of account number          4739 - -
            Nonprionty Creditors Name
            3015 SPARKER RD SUITE 400
                                                                                               When was the debt incurred?              7/1/1 5
            Number              Street
                                                                                               As of the date you file, the claim is: Check all that apply.
            AURORA                                             CO             80014
                                                                         I
            City                                              State          ZIP Code          LI    Contingent
                                                                                               LI    Unliquidated
            Who incurred the debt? Check one.                                                  U     Disputed
                   Debtor I only
            LI     Debtor 2 only                                                               Type of NONPRIORITY unsecured daim:
            LI     Debtor 1 and Debtor 2 only                                                        Student loans
            U      At least one of the debtors and another                                     LI    Obligations arising out of a separation agreement or divorce that
                                                                                                     you did not report as priority claims
            LI      Check if this claim is for a community debt
                                                                                               LI    Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                    LI    Other. Soecifv
                    No
            LI      Yes




             DEPARTMENT OF EDUCATION - NELNET                                                  Last 4 digits of account number           9739 -                              $ 1902.00
            Nonpnority Creditors Name
            3015 S PARKER RD SUITE 400
                                                                                               When was the debt incurred?               9/411 4
            Number      Street
                                                                                               As of the date you file, the claim is: Check all that apply.
             AURORA                                            CO              80014
            City                                              State          ZIP Code          LI    Contingent
                                                                                               LI    Unliquidated
            Who incurred the debt? Check one.                                                  U     Disputed
                    Debtor I only
             LI     Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
             LI     Debtor 1 and Debtor 2 only                                                       Student loans
             LI     At least one of the debtors and another                                    LI    Obligations arising out of a separation agreement or divorce that
                                                                                                     you did not report as priority claims
             LI     Check if this claim is for a community debt
                                                                                               LI    Debts to pension or profit-sharing plans, and other similar debts
             Is the claim subject to offset?                                                   LI    Other. Specify____________________________________
             id     No
             LI     Yes


                                                                                                                                                                                  1902.00
             DEPARTMENT OF EDUCATION- NELNET                                                   Last 4 digits of account number           3139- -
             Nonpilority Creditors Name
             3015 SPARKER RD SUITE 400
                                                                                               When was the debt incurred?               2/511 5
             Number              Street
                                                                                               As of the date you file, the claim is: Check all that apply.
             AURORA                                             CO             80014

             City                                              State         ZIP Code           LI   Contingent
                                                                                                LI   Unliquidated
             Who incurred the debt? Check one.                                                  LI   Disputed
                    Debtor 1 only
             LI     Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
             LI     Debtor 1 and Debtor 2 only                                                       Student loans
             LI     At least one of the debtors and another
                                                                                                LI   Obligations arising out of a separation agreement or divorce that
                                                                                                     you did not report as priority daims
             LI     Check if this claim is for a community debt
                                                                                                LI    Debts to pension or profit-sharing plans, and other similar debts
             Is the claim subject to offset?                                                    LI    Other. Specify_____________________________
                    No
             LI     Yes




      Official Form 106E/F                                             Schedule ElF: Creditors Who Have Unsecured Claims                                                 page 4
Filed 11/15/19                                                                           Case 19-14775                                                                                       Doc 1
       Debtor 1            DHONSJURAE CHAPLIN                                                                        Case number
                          First Nan,e     Middle N,me            Lsst Nm,ro




                         Your NONPRIORITY Unsecured Claims - Continuation Page


       After listing any entries on this page, number them beginning with 4 4 followed by 4.6 and so forth                                                                     Total claim




             DEPARTMENT OF EDUCATION - NELNET                                                   Last 4 digits of account number         9839 - -                                   3721.
             Nonprionty Creditors Name
             3015 SPARKER RD SUITE 400
                                                                                                When was the debt incurred?             9/4/1 4
             Number             Street
                                                                                                As of the date you file, the claim is: Check all that apply.
             AURORA                                            CO              80014
             City                                             State           ZIP Code          LI    contingent
                                                                                                U     Unhiquidated
             Who incurred the debt? Check one.                                                  U     Disputed
                    Debtor 1 only
             LI     Debtor 2 only                                                               Type of NON PRIORITY Unsecured claim:
             LI     Debtor 1 and Debtor 2 only
                                                                                                      Student loans
             U      At least one of the debtors and another
                                                                                                LI    Obligations arising out of a separation agreement or divorce that
                                                                                                      you did not report as priority daims
             U      Check if this claim is for a community debt
                                                                                                LI    Debts to pension or profit-sharing plans, and other similar debts
             Is the claim subject to offset?                                                    LI    Other. Specify_________________________________
                    No
             LI     Yes




              DEPARTMENT OF EDUCATION- NELNET                                                   Last 4 digits of account number          9839                                      1813.00
             Nonprionty Creditors Name
             3015 SPARKER RD SUITE 400
                                                                                                When was the debt incurred?              9/111 6
             Number      Street
                                                                                                As of the date you file, the claim is: Check all that apply.
              AURORA                                           CO               80014
             City                                             State           ZIP Code          U     Contingent
                                                                                                LI    Unhiquidated
             Who incurred the debt? Check one.                                                  LI    Disputed
                    Debtor I only
             LI     Debtor2 only                                                                Type of NONPRIORITY unsecured claim:
             LI     Debtor I and Debtor 2 only
                                                                                                id    Student loans
             LI     At least one of the debtors and another
                                                                                                U     Obligations arising out of a separation agreement or divorce that
                                                                                                      you did not report as priority daims
             LI     Check if this claim is for a community debt
                                                                                                LI    Debts to pension or profit-sharing plans, and other similar debts
             Is the claim subject to offset?                                                    LI    Other. Specify____________________________________
             id     No
             LI     Yes


                                                                                                                                                                                   3123.00
              DEPARTMENT OF EDUCATION - NELNET                                                  Last 4 digits of account number          6539 - -
             Nonpnority Creditors Name
              3015 SPARKER RD SUITE 400
                                                                                                When was the debt incurred?              7/211 9
             Number              Street
                                                                                                As of the date you file, the claim is: Check all that apply.
             AURORA                                            CO               80014

             Cite                                             State           ZIP Code          U     Contingent
                                                                                                LI    Unhiquidated
             Who incurred the debt? Check one.                                                  LI    Disputed
                    Debtor 1 only
              LI    Debtor 2 only                                                               Type of NON PRIORITY unsecured claim:
              U     Debtor 1 and Debtor 2 only
                                                                                                      Student loans
              LI    At least one of the debtors and another
                                                                                                 U    Obligations arising out of a separation agreement or divorce that
                                                                                                      you did not report as priority daims
              LI    Check if this claim is for a community debt
                                                                                                 LI   Debts to pension or profit-sharing plans, and other similar debts
              Is the claim subject to offset?                                                    LI   Other. Specify
              16    No
              LI    Yes




      Official Form 106E/F                                            Schedule ElF: Creditors Who Have Unsecured Claims                                                   page 4
Filed 11/15/19                                                                                       Case 19-14775                                                                                   Doc 1
      Debtor 1             DHONSJU RAE CHAPLIN                                                                                    Case number   (fk,own)________________________________
                          Firu Nne        Middle Nrnee                     Lrui Nn,e




     •nm                 Your NONPRIORITY Unsecured Claims - Continuation Page


       After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                                          Total claim


     F
     41 9]
             DEPARTMENT OF EDUCATION - NELNET                                                                Last 4 digits of account number         73                                    1 492.00
             Nonpnonty Creditor's Name

             3015 SPARKER RD SUITE 400
                                                                                                             When was the debt incurred?             9/1 2/1 5
             Number           Street
                                                                                                             As of the date    you file, the claim   is: Check all that apply.
             AURORA                                            CO                          80014
             City                                             State                       ZIP Code           LJ   Contingent
                                                                                                             U    linliquidated
             Who incurred the debt? Check one.
                                                                                                             U    Disputed
                    Debtor 1 only
             U      Debtor 2 only                                                                            Type of NONPRIORITY          unsecured claim:
             U      Debtor 1 and Debtor 2 only                                    .
                                                                                                                  Student loans
             U      At least one of the debtors and another
                                                                                                             U    Obligations arising out of a separation agreement or divorce that
                                                                                                                  you did not report as priority claims
             LI     Check if this claim is for a community debt
                                                                                                             U    Debts to pension or profit-sharing plans, and other similar debts
             Is the claim subject to offset?             ,                                                   LI   Other. Specify_______________________________
                    No
             LIVes




              DEPARTMENT OF EDUCATION NELNET                                                                 Last 4 digits of account number          1139      -      -              $1474.00
             Nonpnonty Creditor's Name

             3015 SPARKER RD SUITE 400                         ,
                                                                                                             When was the debt incurred?             9/1 0/09
             Number           Street
                                                               ,                                             As of the date you file, the claim is: Check all that apply.
              AURORA                                           CO                     '    80014
             City                                             State                       ZIP Code           LI   Contingent
                                                                                                             U    Unliquidated
             Who incurred the debt? Check one.                 I
                                                                                                             U    Disputed
                    Debtor I only
             U      Debtor 2 only                                                                            Type of NONPRIORITY          unsecured claim:
             LI     Debtor I and Debtor 2 only
                                                                                                                  Student loans
             U      At least one of the debtors and another
                                                                                                         .   U    Obligations arising out of a separation agreement or divorce that
                                                                                                                  you did not report as priority claims
             U      Check if this claim is for a community debt
                                                                                                             U    Debts to pension or profit-sharing plans, and other similar debts
             Is the claim subject to offset?                       ,                                         LI   Other. Specify
                    No
             Ues




              DEPARTMENT OF EDUCATION - NELNET
                                                                                                                                                      1239
             Nonpnority Creditor's Name
              3015 SPARKER RD SUITE 400
                                                                                                             When was the debt incurred?              415111
             Number           Street
                                                                                                             As of the date you file, the claim is: Check all that apply.
             AURORA                                            CO                          80014

             City                                             State                       ZIP Code           LI   Contingent
                                                                                                             LI   Unliquidated
             Who incurred the debt? Check one.                                                               U    Disputed
                    Debtor 1 only                                      I
             LI     Debtor 2 only                                                                            Type   of NONPRIORITY        unsecured Claim:
             LI     Debtor 1 and Debtor 2 only
                                                                                                                  Student loans
             U      At least one of the debtors and another
                                                                                                             U    Obligations arising out of a separation agreement or divorce that
                                                                                                                  you did not report as priority claims
             U      Check if this claim is for a communitf debt
                                                                                                             U    Debts to pension or profit-sharing plans, and other similar debts
             Is the claim subject to offset?                                                                 LI   Other. Specify
                    No
             Ues




      Official Form 106E/F                                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                    page 4
Filed 11/15/19                                                                          Case 19-14775                                                                                  Doc 1
       Debtor 1            DHONSJURAE CHAPLIN                                                                      Case number
                          First Name      Middle Name            Last Name




                         Your NONPRIORITY Unsecured Claims - Continuation Page


       After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                            Total claim



             DEPARTMENT OF EDUCATION - NELNET                                                  Last 4 digits of account number         9939 - -
             Nonpriotity Creditors Name
             3015 SPARKER RD SUITE 400
                                                                                               When was the debt incurred?             9/23/1 6
             Number            Street
                                                                                               As of the date you file, the claim is: Check all that apply.
             AURORA                                            CO             80014
             City                                             State          ZIP Code          U    Contingent
                                                                                               Li   Unliquidated
             Who incurred the debt? Check one.
                                                                                               U    Disputed
                    Debtor 1 only
             Li     Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
             O      Debtor 1 and Debtor 2 only
                                                                                                    Student loans
             o At least one of the debtors and another                                         U    Obligations arising out of a separation agreement or divorce that
                                                                                                    you did not report as priority claims
             Li     Check if this claim is for a community debt
                                                                                               U    Debts to pension or profit-sharing plans, and other similar debts
             Is the claim subject to offset?                                                   0    Other. Specify____________________________
                    No
             Li     Yes




             DEPARTMENT OF EDUCATtON - NELNET                                                  Last 4 digits of account number         2349      - -                         2951.00
             Nonpriority Creditors Name
             3015 SPARKER RD SUITE 400
                                                                                               When was the debt incurred?             917112
             Number     Street
             AURORA
                                                                                               As of the date you file, the claim is: Check all that apply.
                                                               CO             80014
             city                                             State          ZIP Code          Li   Contingent
                                                                                               Li   Unliquidated
             Who incurred the debt? Check one.
                                                                                               Li   Disputed
                    Debtor 1 only
             Li     Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
             U      Debtor 1 and Debtor 2 only
                                                                                               id   Student loans
             U      At least one of the debtors and another
                                                                                               0    Obligations arising out of a separation agreement or divorce that
             o      Check if this claim is for a community debt
                                                                                                    you did not report as priority claims
                                                                                               Li   Debts to pension or profit-sharing plans, and other similar debts
             Is the claim subject to offset?                                                   0    Other. Specify____________________________
             21     No
             Li     Yes


                                                                                                                                                                             1890.00
             DEPARTMENT OF EDUCATION - NELNET                                                  Last 4 digits of account number         7939 - -
             Nonpilotity Creditors Name
             3015 SPARKER RD SUITE 400                                                         When was the debt incurred?             9/1 0/1 5
             Number            Street
             AURORA                                            CO             80014            As of the date you file, the claim is: Check all that apply.
             City                                             State          ZIP Code          Li   Contingent
                                                                                               Li   Unliquidated
             Who incurred the debt? Check one.
                                                                                               Li   Disputed
                    Debtor I only
             Li     Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
             LI     Debtor I and Debtor 2 only
                                                                                               10   Student loans
             Li     At least one of the debtors and another
                                                                                               Li   Obligations arising out of a separation agreement or divorce that
                                                                                                    you did not report as priority claims
             Li     Check if this claim is for a community debt
                                                                                               U    Debts to pension or profit-sharing plans, and other similar debts
             Is the claim subject to offset?                                                   0    Other. Specify_________________________
                    No
             Li     Yes




      Official Form 106EIF                                            Schedule ElF: Creditors Who Have Unsecured Claims                                             page 4
Filed 11/15/19                                                                             Case 19-14775                                                                                  Doc 1
       Debtor 1            DHONSJU RAE CHAPLIN                                                                        Case number
                          Firut Nun,e      Middle Nun,e          Lest Nurse



                         Your NONPRIORITY Unsecured Claims - Continuation Page


       After ltstmg any entries on this page number them beginning with 4 4 followed by 4 5 and so forth                                                                    Total claim



             ENHANCED RESOURCE CENTERS                                                            Last 4 digits of account number         6877 - -
             Nonpnority Creditor's Name
             8014 BAYBERRY RD.
                                                                                                  When was the debt incurred?             5/3/1 9
             Number             Street
                                                                                                  As of the date you file, the claim is: Check all that apply.
             JACKSONVILLE                                      FL              32256
             City                                             State           ZIP Code            U    Contingent
                                                                                                  U    Unliquidated
            Who incurred the debt? Check one.
                                                                                                  U    Disputed
                    Debtor I only
             U      Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
             U      Debtor 1 and Debtor 2 only
                                                                                                  U    Student loans
             U      At least one of the debtors and another
                                                                                                  U    Obligations arising out of a separation agreement or divorce that
                                                                                                       you did not report as priority claims
             U      Check if this claim is for a community debt
                                                                                                  U    Debts to pension or profit-sharing plans, and other similar debts
             is the claim subject to offset?                                                           Other. Specify   COLLECTION
             id     No
             U      Yes




             NAVY FCU                                                                             Last 4 digits of account number         0187 - -
             Nonpriority Creditor's Name
             820 FOLLIN LANE SE
                                                                                                  When was the debt incurred?             1119/1 2
             Number       Street
                                                                                                  As of the date you file, the claim is: Check all that apply.
              VIENNA                                           VA              22180
             City                                             State           ZIP   Code          U    Contingent
                                                                                                  U    Unliquidated
            Who incurred the debt? Check one.
                                                                                                  0    Disputed
             14     Debtor 1 only
             U      Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
             U      Debtor 1 and Debtor 2 only
                                                                                                  U    Student loans
             U      At least one of the debtors and another
                                                                                                  U    Obligations arising out of a separation agreement or divorce that
                                                                                                       you did not report as priority daims
             U      Check if this claim is for a community debt
                                                                                                  U    Debts to pension or profit-sharing plans, and other similar debts
             is the claim subject to offset?                                                      66   Other. Specify   CREDIT CARD
                    No
             U      Yes



             NORTH TEXAS TOLLWAY AUTHORITY                                                        Last 4 digits of account number         2893 - -
             Nonpriority Creditors Name
             P.O. BOX     660244                                                                  When was the debt incurred?             2/1/1 9
             Number             Street
             DALLAS                                            TX              75266              As of the date you file, the claim is: Check all that apply.

             City                                             State           ZIP   Code          o    Contingent
                                                                                                  0    Unliquidated
             Who incurred the debt? Check one.
                                                                                                  U    Disputed
                    Debtor 1 only
             0      Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
             0      Debtor I and Debtor 2 only
                                                                                                  U    Student loans
             U      At least one of the debtors and another
                                                                                                  U    Obligations arising out of a separation agreement or divorce that
                                                                                                       you did not report as priority daims
             U      Check if this claim is for a community debt
                                                                                                  U    Debts to pension or profit-sharing plans, and other similar debts
             Is the claim subject to offset?                                                           Other. Specify   COLLECTION
             id     No
             U      Yes




      Official Form 106E/F                                            Schedule ElF: Creditors Who Have Unsecured Claims                                                page 4
Filed 11/15/19                                                                             Case 19-14775                                                                                      Doc 1
       Debtor I           DHONSJURAE CHAPLIN                                                                          Case number (If kso.o)______________________________________
                         First Nurse      Middle Nanre             Last Nenre


                        Your NONPRIORITY Unsecured Claims - Continuation Page


       Afterlistlng any entries on this page, number them beginning with 4.4, follOwed by 4.5, and so forth.                                                                    Total claim



             PROF CREDIT                                                                          Last 4 digits of account number         9029 - -
             Nonpnority Creditors Name
             2892 CRESCENT AVE                                                                    When was the debt incurred?             11/1 7/1 5
             Number            Street
                                                                                                  As of the date you file, the claim is: Check all that apply.
             EUGENE                                           OR                 97408
            City                                             State              ZIP Code          LI   Contingent
                                                                                                  LI   Unliquidated
            Who incurred the debt? Check one.
                                                                                                  LI   Disputed
                   Debtor 1 Only
             LI    Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
             LI    Debtor 1 and Debtor 2 only
                                                                                                  LI   Student loans
             LI    At least one of the debtors and another
                                                                                                  LI   Obligations arising out of a separation agreement or divorce that
             LI                                                                                        you did not report as priority claims
                   Check if this claim is for a community debt
                                                                                                  LI   Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                            Other. Specify   COLLECTION
            id     No
             LI    Yes




             SPRINT                                                                               Last4digits of account number           UNKNOWN                           $ 2500.00
            Nonpriority Creditors Name
             P0 BOX 4191
                                                                                                  When was the debt incurred?             2019
            Number             Street
             CAROL STREAM                                                                         As of the date you file, the claim is: Check all that apply.
                                                              IL                 60197
            City                                             State              ZIP Code          LI   Contingent
                                                                                                  LI   Unliquidated
            Who incurred the debt? Check one.
                                                                                                  LI   Disputed
                   Debtor 1 only
            LI     Debtor 2 Only                                                                  Type of NONPRIORITY unsecured claim:
            LI     Debtor 1 and Debtor 2 only
                                                                                                  LI   Student loans
            LI     At least one of the debtors and another
                                                                                                  LI   Obligations arising out of a separation agreement or divorce that
            LI                                                                                         you did not report as priority daims
                   Check if this claim is for a community debt
                                                                                                  LI   Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                       91   Other. Specify   CELL PHONE PLAN
                   No
            LI     Yes


                                                                                                                                                                            $_1000.00
             TXTAG                                                                                Last 4 digits of account number         UNKNO\NN
            Nonpilority Cieditor's Name
             P.O. BOX 650749                                                                      When was the debt incurred?             2019
            Number             Street
            DALLAS                                            TX                 75265
                                                                                                  As of the date you file, the claim is: Check all that apply.

            City                                             State              ZIP Code          LI   Contingent
                                                                                                  LI   Unliquidated
            Who incurred the debt? Check one.
                                                                                                  0    Disputed
                   Debtor 1 only
            LI     Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
            LI     Debtor I and Debtor 2 only
                                                                                                  LI   Student loans
            LI     At least one of the debtors and another
                                                                                                  LI   Obligations arising out of a separation agreement or divorce that
            LI                                                                                         you did not report as priority claims
                   Check if this claim is for a community debt
                                                                                                  LI   Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                            Other. Specify   TOLLS
                   No
            LI     Yes




     Official Form 106E/F                                            Schedule ElF: Creditors Who Have Unsecured Claims                                                 page 4
Filed 11/15/19                                                                           Case 19-14775                                                                                      Doc 1
       Debtor 1           DHONSJURAE CHAPLIN
                          Fimi Nmae        Middle Neree          Leet N,r,e
                                                                                                                    Case number   (if kno(______________________________
       IfliW Your NONPRIORITY Unsecured Claims - Continuation Page


       After listing any entries on this page, number them beginning with 4.4, followed by 45, and                       so forth.                                            Total claim




             WASHINGTON FEDERAL CREDIT UNION                                                    Last4digits of account number           UNKNOWN                              $ 1200.
             Nonpnotily Creditor's Name
             425 PIKE STREET
                                                                                                When was the debt incurred?             2019
             Number            Street
                                                                                                As of the date you file, the claim is: Check all that apply.
             SEATTLE                                           WA              98101
             City                                             Slate           ZIP Code          LI   Contingent
                                                                                                U    Unliquidated
             Who incurred the debt? Check one.
                                                                                                U    Disputed
                    Debtor 1 Only
             LI     Debtor 2 only                                                               Type   of NONPRIORITY unsecured claim:
             U      Debtor 1 and Debtor 2 only
                                                                                                U    Student loans
             U      At least one of the debtors and another
                                                                                                U    Obligations arising out of a separation agreement or divorce that
                                                                                                     you did not report as priority daims
             U      Check if this claim is for a community debt
                                                                                                U    Debts to pension or profit-sharing plans, and other similar debts
             Is the claim subject to offset?                                                         Other. Specify   RELIEF LOAN
                    No
             U      Yes




                                                                                                Last 4 digits of account number              -     -    -

             Nonpriority Creditor's Name
                                                                                                When was the debt incurred?

                               Street
                                                                                                As of the date you file, the claim is: Check all that apply.

                                                              State           ZIP Code          U    Contingent
                                                                                                U    unliquidated
             Who incurred the debt? Check one.                                                  U    Disputed
             U      Debtor I only
             U      Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
             U      Debtor I and Debtor 2 only
                                                                                                U    Student loans
             U      At least one of the debtors and another
                                                                                                U    Obligations arising out of a separation agreement or divorce that
                                                                                                     you did not report as priority daims
             U      Check if this claim is for a community debt
                                                                                                U    Debts to pension or profit-sharing plans, and other similar debts
             Is the claim subject to offset?                                                    U    Other. Specify
             UN0
             UYes



                                                                                                Last 4 digits of account number - - - -
             Nonpnority Creditor's Name
                                                                                                When was the debt incurred?

             Number             Street
                                                                                                As of the date you file, the claim is: Check all that apply.

             City                                             State           ZIP Code          U    Contingent
                                                                                                U    unhiquidated
             Who incurred the debt? Check one.                                                  U    Disputed
              U     Debtor I only
              U     Debtor2 only                                                                Type of NONPRIORITY unsecured daim:
              U     Debtor I and Debtor 2 only                                                  U    Student loans
              U     At least one of the debtors and another                                     U    Obligations arising out of a separation agreement or divorce that
                                                                                                     you did not report as priority daims
              U     Check if this claim is for a community debt
                                                                                                U    Debts to pension or profit-sharing plans, and other similar debts
              Is the claim subject to offset?                                                   U    Other. Specify__________________________
              UNo
              U     Yes




      Official Form 106E/F                                            Schedule ElF: Creditors Who Have Unsecured Claims                                                  page 4
Filed 11/15/19                                                                     Case 19-14775                                                                            Doc 1
       Debtor I        DHONSJU RAE CHAPLI N                                                                 Case number   (,f known)______________________________
                       Fimt Name      MddIe Name            Lost Name



      • fl7' List Others to Be Notified About a Debt That You Already Listed

       S. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts I or 2. For
          example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts I or
          2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts I or 2, list the
          additional creditors here. If you do not have additional persons to be notified for any debts in Parts I or 2, do not fill out or submit this page.

                                                                                      On which entry in Part I or Part 2 did you list the original creditor?
             Name

                                                                                      Line       of (Check one):    U   Part 1: Creditors with Priority Unsecured Claims
             Number         Street                                                                                  U   Part 2: Creditors with Nonpriority Unsecured Claims


                                                                                      Last 4 digits of account number_        -     -   -




             City                                  State                ZIP Code


                                                                                      On which entry in Part I or Part 2 did you list the original creditor?
             Name

                                                                                      Line        of (Check one):   U   Part 1: Creditors with Priority Unsecured Claims
             Number         Street                                                                                  U   Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims

                                                                                      Last 4 digits of account number
             City                                  State                ZIP Code                                          -    -    -    -




                                                                                      On which entry in Part I or Part 2 did you list the original creditor?
             Name

                                                                                      Line        of (Check one):   U   Part 1: Creditors with Priority Unsecured Claims
             Number         Street                                                                                  U   Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims

                                                           ______________             Last 4 digits of account number         -     -    -

                                                   state

                                                                                      On which entry in Part I or Part 2 did you list the original creditor?
             Name

                                                                                      Line        of (Check one):   U   Part 1: Creditors with Priority Unsecured Claims
             Number          Street                                                                                 U   Part 2: Creditors with Nonpnority Unsecured
                                                                                      Claims


                                                            ______________            Last 4 digits of account number
             City                                  State                ZIP Code                                          -




                                                                                      On which entry in Part I or Part 2 did you list the original creditor?
             Name

                                                                                      Line        of (Check one):   U   Part 1: Creditors with Priority Unsecured Claims
              Number         Street                                                                                 U   Part 2: Creditors with Nonpriority Unsecured
                                                                                      Claims

                                                                                      Last 4 digits of account number__        -        -

                                                   State                ZIPCode

                                                                                      On which entry in Part I or Part 2 did you list the original creditor?
              Name

                                                                                       Line       of (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
              Number         Street                                                                                 U    Part 2: Creditors with Nonprionty Unsecured
                                                                                       Claims

                                                            ______________             Last 4 digits of account number    -    -    -    -

              City                                 State                ZIP Code


                                                                                       On which entry in Part I or Part 2 did you list the original creditor?
              Name

                                                                                       Line       of (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
              Number         Street
                                                                                                                    U    Part 2: Creditors with Nonprionty Unsecured
                                                                                       Claims


                                                    State               ZIP Code
                                                                                       Last 4 digits of account number    -     -       -
              City




      Official Form 106EIF                                     Schedule ElF: Creditors Who Have Unsecured Claims                                             page 13
Filed 11/15/19                                                               Case 19-14775                                                            Doc 1
      Debtor I        DHONSJURAE CHAPLIN                                           -                  Case number
                      First Ner,re     Middle Nan,e        Lest Name




                     Add the Amounts for Each Type of Unsecured Claim



       6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
          Add the amounts for each type of unsecured claim.




                                                                                                Total claim


       Total claims 6a. Domestic support obligations                                     6a.                          0.00
                                                                                                $
       from Part 1
                        6b. Taxes and certain other debts you owe the
                            government                                                   6b.    $_507.00
                        6c. Claims for death or personal injury while you were
                            intoxicated                                                  6c.                          0.00
                                                                                                $
                        6d. Other. Add all other priority unsecured claims.
                            Write that amount here.
                                                                                                +       $_0.00

                               Total. Add lines 6a through 6d.                           6e.
                                                                                                 $                  507.00


                                                                                                Total claim


       Total claims 6f. Student loans                                                    6f.                   31824.00
                                                                                                 $
       from Part 2
                        6g. obligations arising out of a separation agreement
                            or divorce that you did not report as priority                                            ,.
                                                                                                                           ni-I
                            claims                                                        6g.    $______________________
                        6h. Debts to pension or profit-sharing plans, and other
                            similar debts                                                 6h.    $_0.00

                        6i. Other. Add all other nonpriority unsecured daims.
                            Write that amount here.                                             + $_37620.00

                              Total. Add lines Gf through 61.                             6j.
                                                                                                 $_69444.00                       1




       Official Form 106E/F                                     Schedule ElF: Creditors Who Have Unsecured Claims                           page 14
Filed 11/15/19                                                               Case 19-14775                                                                                   Doc 1




        Debtor              DHONSJURAE CHAPLIN
                            Fim.t Name                Middle Name             Lact Name

       Debtor 2
       (Spouse If filing)   Ffrst Name                Middle Name             Last Name


        United States Bankruptcy Court for the:
                                                  EASTERN DISTRICT OF CALIFORNIA

       Case number
       (If known)                                                                                                                                  U   Check if this is an
                                                                                                                                                       amended filing


      Official Form 1 06G
      Schedule G: Executory Contracts and Unexpired Leases                                                                                                      12/15

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
      additional pages, write your name and case number (if known).


           Do you have any executory contracts or unexpired leases?
            U      No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            66     Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 1 06A/B).

           List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
           example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
           unexpired leases.



           Person or company with whom you have the contract or lease                                   State what the contract or lease is for




             FRESNO MANAGEMENT COMPANY                                                           RENT
            Name

             7575 NORTH DEL MAR AVENUE
            Number             Street

             FRESNO                          CA              93711
            City                                  State      ZIP Code




            Name


            Number             Street


            City                                  State      ZIP Code




            Name


            Number             Street



            City                                  State      ZIP Code




            Name


            Number             Street


            City                                  State      ZIP Code




      Official Form 106G                                  Schedule G: Executory Contracts and Unexpired Leases                                               page 1
Filed 11/15/19                                                                                  Case 19-14775                                                                                     Doc 1



        Debtor 1              DHONSJURAE CHAPLIN
                              First Naire                    Midie Name                         Loat Name

        Debtor 2
        (Spouse, if filing)   Fimat Name                     Midie N,nme                        Laar Name


        United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

        Case number
        (If known)
                                                                                                                                                                        U   Check if this is an
                                                                                                                                                                            amenaea tiling

      Official Form 106H
      Schedule H: Your Codebtors                                                                                                                                                       12/15

      Codebtors are people or entitieswho are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
      are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
      and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
      case number (if known). Answei every question.


            Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
                  No
             UYes
            Within the last 8 years, hav you lived in a community property state or territory? (Community property states and temtones include
            Arizona, California, Idaho, Lotisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
            U     No. Go to line 3.
            66    Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                   UN0
                   Gd   Yes. In which community state or territory did you live?                      CA                      . Fill in the name and current address of that person.



                         Name of your spouse, former spouse, or legal equivalent


                         Number              Street


                         City                                              State                            ZIP Code

            In Column 1, list all of your jodebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
            shown In line 2 again as a ctodebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
            Schedule D(Offucial Form 106D), Schedule ELF (Official Form I06EIF), or Schedule G(Official Form 106G). Use ScheduleD,
            Schedule ElF, or Schedule G to fill out Column 2.

              Column .1: Your codebtor                                         .                  .                                   Column 2: The creditor to whom you owe the debt

                                                                                   .   .   ..                             .      .    Check all schedules that apply:


                Name                                                                                                                  U Schedule D, line -
                                                                                                                                      U Schedule E/F, line
                Number              Street                                                                                             U Schedule G, line

                91Y                                                                                                Code


                Name                                                                                                                  U Schedule 0, line -
                                                      I                                                                               U Schedule E/F, line
                Number              Street                                                                                             U Schedule G, line -

                                                ...                                                          ZIP



                Name
                                                                                                                                      U Schedule 0, line -
                                                                                                                                      U Schedule E/F, line
                Number              Street                                                                                             U Schedule G, line -




      Official Form 106H                                                                    Schedule H: Your Codebtors                                                            page 1
Filed 11/15/19                                                         Case 19-14775                                                                                   Doc 1




        Debtor 1           DHONSJURAE CHAPLIN
                            Fiwt Nowe            Middle None            Lwt Noee

        Debtor 2
        (Spouse, if filing) Firu Na,ee           Middle Nawe            Lou Nowe


        United States Bankruptcy Courtforthe
                                               EASTERN DISTRICT OF CALIFORNIA

        Case number
        (If known)
                                                                                                               Check if this   is:
                                                                                                               U   An amended filing
                                                                                                               U   A supplement showing postpetition chapter 13
                                                                                                                   income as of the following date:
       Official Form 1061                                                                                          MM I DD/ YYYY

      Schedule I: Your Income                                                                                                                                  12/15

      Be as complete and accurate as possible. If two married people are filing together (Debtor I and Debtor 2), both are equally responsible for
      supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
      If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
      separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


                          Describe Employment


       1. Fill in your employment
           information.                                                      Debtor I                                            Debtor 2 or non filing spouse
           If you have more than one job,
           attach a separate page with
           information about additional        Employment status           U Employed                                            U Employed
           employers.                                                            Not employed                                    U Not employed
           Include part-time, seasonal, or,
           self-employed work.
           Occupation may include student Occupation
           or homemaker, if it applies.
                                               Employer's name


                                               Employer's address
                                                                          Number Street                                        Number Street




                                                                          City                  State ZIP Code                 City                   State ZIP Code

                                               How long employed there?



                          Give Details About Monthly Income

          Estimate monthly income asof the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
          spouse unless you are separated.
          If you or your non-filing spouse' have more than one employer, Combine the information for all employers for that person on the lines
          below. If you need more space, attach a separate sheet to this form.

                                                                                                          For Debtor I         For Debtor 2 or
                                                                                                                               non.fngSpouse
            List monthly gross wages, salary, and commissions (before all payroll
            deductions). If not paid monthly, calculate what the monthly wage would be.         2.
                                                                                                      $          0.00                $_____________

            Estimate and list monthly o'iertime pay.                                            3.   +$          0.00          + $____________

            Calculate gross income. Add line 2 + line 3.                                        4.   [_$_o.oü              1   $____________




      Official Form 1061                                             Schedule I: Your Income                                                                page 1
Filed 11/15/19                                                                                 Case 19-14775                                                                                        Doc 1

       Debtor 1            DHONSJURAE CHAPLIN                                                                                           Case number
                           First Nanre        Middle Name                Last Name



                                                                                                                                    For Debtor I             For Debtor 2 or


           Copyline 4 here ........................ ....................................................................... 4 4.    $           0.00             $____________

        5. Indicate whether you have the payroll deductions below:

               5a. Tax, Medicare, and Social Security deductions                                                             5a.    $_0.00                       $_____________
               5b. Mandatory contributions for retirement plans                                                                     $              0.00          $_____________
                    Voluntary contributions for retirement plans                                                             5c.    $ _0.00                      $_____________
               5d. Required repayments of retirement fund loans                                                              5d.    $              0.00          $_____________
               5e. Insurance                                                                                                 5e.    $ _0.00                      $____________
               5f. Domestic support obligations                                                                              5f.    $    0.00                    $_____________

               5g. Union dues                                                                                                5g.    $_0.00                       $____________
               5h. Other deductions. Specify:                                                                            5h. + $_0.00                        +   $_____________


               Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e + 5f + 5g + 5h. 6.                                      $            0.00            $_____________

               Calculate total monthly take-home pay. Subtract line 6 from line 4.                                            7     $ _0.00                      $_____________



              List all other income regularly received:
               8a. Net income from rental property and from operating a business,                                             8a.   $           0.00              $____________
                   profession, or farm
                     Attach a statement for each proprty and business showing gross receipts, ordinary and
                     necessary business expenses, and the total monthly net income.


                     Interest and dividends                                                                 .                       $_0.00                        $____________
                     Family support payments that you, a non-filing spouse, or a dependent                                          $_0.00                        $____________
                     regularly receive
                     Include alimony, spousal support, child support, maintenance, divorce settlement, and
                     property settlement.

                Sd. Unemployment compensation.                                                                                      $            0.00             $____________
                     Social Security
                                                                                                                                    $ _0.00
                     Other government assistance that you regularly receive
                     Include cash assistance and the value (if known) of any non-cash assistance that you
                     receive, such as food stamps or housing subsidies.
                     Speofy (Debtor 1):                      Specify (Debtor 2 or Non-Filing Spouse):

                      SNAP, SECTION 8, AND TANF
                                                                                                                                    $       2253.00


                     Pension or retirement income
                                                                                                                                    $_0.00
                     Other monthly income
                     Specify (Debtor I):                :   Specify (Debtor 2 or Non-Filing Spouse):


                                                                                                                                    $             0.00            $__________


               Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                                $_2253.00                    $_               I
              Calculate monthly income. Add line 7 + line 9.                                                                        $ 2253.00 +$_0.00 =                                      2253.00
              Add the entries in line 10 for Debtor I and Debtor 2 or non-filing spouse.

              State all other regular contributions to the expenses that you list ' in Schedule J.
              Include contributions from an unmarneil partner, members of your household, your dependents, your roommates, and other friends or
              relatives. Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

              Specify:                                                                                                                                                         ii.+   $            0.00
               Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income
                                                                                                                                                                               12.           2253.00
               Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical In formation, if it applies
                                                                                                                                                                                      Combined
        12.    Do you expect an increase or decrease within the year after you file this form?                                                                                        monthly income
                UNo.
                LZI Yes. Explain:          Ii AM LOOKING FOR PART-TIME EMPLOYMENT.
        Official Form 1061                                                                     Schedule I: Your Income                                                                    page 2
Filed 11/15/19                                                                  Case 19-14775                                                                                      Doc 1




                           DHONSJURAE CHAPLIN                                                                  I
        Debtor    1
                           First Neme                MddIe Nen,e                   Lest Ne,se                  I      Check if this is:
        Debtor2
        (Spouse, fitting) FirstNeo,e                 MiddIoNenr                    Lest
                                                                                          Nenre                       U An amended filing
                                                                                                                      U   A supplement showing postpetition chapter 13
        United States Bankruptcy Courtforthe: EASTERN DISTRICT OF CALIFORNIA                                              expenses as of the following date:
        Case number                                                                                                       MM / DD/   YYYY
         (If known)




       Official Form I 06J
       Schedule J: Your Expenses                                                                                                                                           12115

       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. If more space is deeded, attach another sheet to this form. On the top of any additional pages, write your name and case number
       (if known). Answer every question.

                        _Describe Your Household

      i. lsthisajointcase?

              No. Go to line 2.
          U   Yes. Does Debtor 2 live in a separate household?

                           No
                       U   Yes. Debtor 2 must file Official Form 1 06J-2, Expenses for Separate Household of Debtor 2.

         Do you have dependents?                   LI   No                                         Dependent's relationship to                  Dependent's     Does dependent live
          Do not list Debtor 1 and                 i4' Yes. Fill out this information for          Debtor I or Debtor 2                         age             with you?
          Debtor 2.                                    each dependent ..........................
                                                                                                   CHILD                                        13              U    No
          Do not state the dependents'
          names.                                                                                                                                                     Yes

                                                                                                   CHILD                                        10              UNo
                                                                                                                                                                     Yes

                                                                                                                                                                UNo
                                                                                                                                                                UYes
                                                                                                                                                                  No
                                                                                                                                                                DYes
                                                                                                                                                                UNo
                                                                                                                                                                UYes

          Do your expenses include    1
          expenses of people other than
                                                   66   No
          yourself and your dependents?

      IflW.             Estimate Your Ongoing Monthly Expenses

       Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
       expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
       applicable date.
       Include expenses paid for with ion-cash government assistance if you know the value of
       such assistance and have included it on Schedule I Your Income (Official Form 1061)                                                           Your expenses

           The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                                     $               875.00
           any rent for the ground or lot.                                                                                                4.

            If not included in line 4:
            4a.       Real estate taxes                                                                                                   4a.        $_0.00
            4b.       Property, homeowner's, or renter's insurance                                                                                   $_0.00
                      Home maintenance, repair, and upkeep expenses                                                                       4c.        $                 0.00
            4d.       Homeowner's association or condominium dues                                                                         4d.        $                 0.00

      Official Form 106J                                                 Schedule J: Your Expenses                                                                     page 1
Filed 11/15/19                                                              Case 19-14775                                                                             Doc 1


       Debtor 1           DHONSJURAE CHAPLIN                                                     Case number   (if knom,,)_________________________________________
                         First Nm,,,   Middi, N,m,,       Lm,t N,e




                                                                                                                                     Your expenses


                                                                                                                                 $                     0.00
       5.   Additional mortgage payments for your residence, such as home equity loans                                 5


       6.   Utilities:
            Ga.    Electricity, heat, natural gas                                                                                $                   130.00
                   Water, sewer, garbage collection                                                                              $                     0.00
                   Telephone, cell phone, Internet, satellite, and cable services                                                $                   400.00
                   Other. Specify:                                                                                     Gd.       $                     0.00
       7.   Food and housekeeping supplies                                                                                       $                   500.00
       8.   Childcare and children's education costs                                                                             $                     0.00
       9.   Clothing, laundry, and dry cleaning                                                                                  $                   150.00
      10.   Personal care products and services                                                                                  $                   150.00
      ii. Medical and dental expenses                                                                                            $                     flflf)
            Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                                 $                   100.00
            Do not include car payments.

            Entertainment, clubs, recreation, newspapers, magazines, and books                                                   $                    20.00
            Charitable contributions and religious donations                                                                     $                     0.00
            Insurance.
            Do not include insurance deducted from your pay or included in lines 4 or 20.

                   Life insurance                                                                                      iSa.      $                     0.00
                   Health insurance                                                                                              $                     0.00
                   Vehicle insurance                                                                                             $                     0.00
                   Other insurance. Specify:_________________________________________                                  15d.,     $                     0.00

     :16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
            Specify:                                                                                                   11.1
                                                                                                                                                       0.00

      17.   Installment or lease payments:

                   Car payments for Vehicle I                                                                                    $

                   Car payments for Vehidé 2                                                                                     $

                   Other. Specify:                                                                                               $

                   Other. Specify:                                                                                               $

      18.   Your payments of alimony, maintenance, and support that you did not report as deducted from
            your pay on line 5, Schedule!, Your Income (Official Form 1061).                                               18.
                                                                                                                                 $                     0.00

            Other payments you make to support others who do not live with you.
            Specify:______________________________________________________                                                 19.   $                     0.00

            Other real property expenses not included in lines 4 or 5 of this form or on Schedule!: Your Income.

            20a.   Mortgages on other property                                                                        20a.       $                     0.00
            20b.   Real estate taxes                                                                                             $_0.00

                   Property, homeowner's, or renter's insurance                                                        20c.      $                     0.00
            20d.   Maintenance, repair, and upkeep expenses                                                            20d.      $ _0.00

            20e.   Homeowner's association or condominium dues                                                         20e.      $                     0.00


      Official Form 106J                                       4     Schedule J: Your Expenses                                                         page 2
Filed 11/15/19                                                           Case 19-14775                                                                   Doc 1


       Debtor 1        DHONSJURAE CHAPLIN                                                             Cè number   (fkno)______________________________
                       First Name    Midd'e Name        Leat Name




      21.    Other. Specify:                                                                                           21.   +               0.00


     :22     Calculate your monthly expenses.

                  Add lines 4 through 21.                                                                             22a.                2325.00
                                                                                                                             $
                  Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                     22b.   $                0.00
                  Add line 22a and 22b. The result is your monthly expenses.                                          22c.                2325.00
                                                                                                                             $



      23.   Calculate your monthly net income.
                                                                                                                                 $_2253.00
                  Copy line 12 (your combined monthly income) from Schedule I.

                  Copy your monthly expenses from line 22c above.
                                                                                                                             -$           2325.00

                  Subtract your monthly expenses from your monthly income.
                  The result is your monthly net income.                                                                         $- 72.00




      24. Do you expect an increase or decrease in your expenses within the year after you file this form?

            For example, do you expect to finish paying for your car loan within the year or do you expect your
            mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

            UN0.




      Official Form 1061                                            Schedule J: Your Expenses                                                 page 3
Filed 11/15/19                                                                      Case 19-14775                                                                                         Doc 1



     Debtor 1              DHONSJURAE CHAPLIN
                           First Nurse                  Middle Nurse              Lust Nurse

     Debtor 2
     (Spouse, if filing) First Nurse                    Middle Nurse              Lust Nurse


     United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

     Case number                                                       1

      (If known)                                                       -

                                                                                                                                                                U   Check if this is an
                                                                                                                                                                    amended filing


       Official Form I O6Dec
       Declaration About an Individual Debtor's Schedules                                                                                                                     12115

       If two married people are filing together, both are equally responsible for supplying correct Information.

       You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
       obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or Imprisonment for up to 20
       years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                           Sign Below               1




            Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                    No
             U      Yes.     Name of person                                                               . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                              Signature (Official Form 119).




            Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
            that they are true and correct.




                   ign tu re of Debt OT 1                                             Signature of Debtor 2


              Date       /1/04'/32tYQ
                       MMt OD            l   YYYY
                                                                                      Date_________
                                                                                               MM/ 00 / VYVY




       Official Form 1106Dec                                               Declaration About an Individual Debtor's Schedules
Filed 11/15/19                                                                       Case 19-14775                                                                              Doc 1




        Debtor   1           DHONSJU RAE CHAPLIN
                                 First Name                  Mdte Name               Last Name

        Debtor 2
        (Spouse, if filing) First Name                       Mdte Name               Last Name


        United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

        Case number
         (If known)                                                                                                                                    U Check if this is an
                                                                                                                                                          amended filing




       Official Form 107
       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                  04119

       Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
       information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
       number (if known). Answer every question.


                           Give Details About Your Marital Status and Where You Lived Before


            What is your current marital status?

              U      Married
                     Not married


             During the last 3 years, have you lived anywhere other than where you live now?
                     No
                     Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                       Debtor 1:                                                Dates Debtor 1 ' Debtor 2:                                                  Dates Debtor 2
                                                       -                        lived there                                             .                   lived there


                                                                                                  U   Same as Debtor   1                                   U   Same as Debtor 1

                          P0 BOX 510                                           From    2019                                                                    From
                          Number              Street                                                  Number Street
                                                                               To      2019                                                                    To



                          VISALIA                          CA 93279
                          City                             State ZIP Code                             City                     State ZIP Code


                                                                                                  U   Same as Debtor 1                                     U   Same as Debtor 1

                        2750 SUNRISE RD                                         From   2017           Number Street
                                                                                                                                                               From
                          Number              Street
                                                                                To     2fl1                                                                    To
                        8104

                          ROUND ROCK                       TX 78665
                          City                             Stale ZIP Code                             City                      State       ZIP Code


              Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
              states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
                      No
                      Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form I 06H).




       •fl                 Explain the Sources of Your Income

      Official Form 107                                        Statement of Financial Atfairs for Individuals Filing for Bankruptcy                                 page 1
Filed 11/15/19                                                                       Case 19-14775                                                                                                Doc 1


      Debtor I        DHONSJU RAE CHAPLIN                                                                               Case number
                      Fimt No,,e      Middic N,,e               Lt Name




           DId you have any income from employment or from operating a business during this year or the two previous calendar years?
           Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
           If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           UNo
            A Yes. Fill in the details.
                                                                       [Debtoti             --
                                                                                                                                  jlDebtor2                        71

                                                                        Sources of income            Gross income                       Sources of income                Gross income
                                                                        Check all that apply.        (before deductions and             Check all that apply.            (before deductions and
                                                                                                     exclusions)     •...                           i                    exclusions)

                                                                            Wages, commissions,                                             Wages, commissions,
                 From January 1 of current year until
                                                                            bonuses, tips            $              7239 03 U               bonuses, tjps                $________________
                 the date you filed for bankruptcy:
                                                                        U   Operating a business                                        U   Operating a business


                 For last calendar year:
                                                                            Wages, commissions,                                         U   Wages, commissions,
                                                                            bonuses, tips            $                 27205                bonuses, tips                $___________________
                 (January 1 to December 31,         2018           )        Operating a business                                        U   Operating a business
                                                    YYYY



                 For the calendar year before that:
                                                                            Wages, commissions,                                         U   Wages, commissions,
                                                                            bonuses, tips                                -   nn             bonuses, tips
                  (January ito December31,          2017                0    Operating a b usiness
                                                                                                         $
                                                                                                                                            Operating a business
                                                                                                                                                                         $_________________




            DId you receive any other income during this year or the two previous calendar years?
            Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
            unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
            gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

            List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            UN0
            1'   Yes. Fill in the details.

                                                                                                                                          Debtor2

                                                                         Sources of income               Gross income from                Sources of income              Gross Income from
                                                                         Descnbe below.                  each source               .      Describe below..               each source
                                                                                                         (before deductions and                                    . .   (before deductions and
                                                                                                         exclusions)                .                                .   -exclusions)



                   From Janua,yi of current year until                  SNAP                         $_3724.00
                   the date you filed for bankruptcy:                   SECTION 8                    $  2237.00
                                                                        TANF                         $ _3728.00

                   For last calendar year:                              SNAP                         $3600.00
                                                                                                      _
                   (January ito December31,              2018)          SECTION 8                    $              7200.00                                          $_______________
                                                     yyyy




                   Forthe calendaryear before that:                     SNAP                         $_3600.00
                   (Januarylto December31,               2017)          SECTION8                     $       _10800.00
                                                     ,   yyYY
                                                                        TANF                         $                834.00




       Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                       page 2
Filed 11/15/19                                                                        Case 19-14775                                                                                  Doc 1


       Debtor 1        DHONSJURAE CHAPLIN                                                                         Case number it knomo)_________________________________________
                      First Name            Middle Name              Last Name



      •fl            List Certain Payments You Made Before You Filed for Bankruptcy




        6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

             U    No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                      "incurred by an individual primarily for a personal, family, or household purpose."
                      During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825° or more?

                      U     No. Go to line 7.

                      U     Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                                 total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                                 child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                      * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

                  Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                      During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                            No. Go to line 7.

                       U    Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                                 creditor. Do not include payments for domestic support obligations, such as child support and
                                 alimony. Alo, do not include payments to an attorney for this bankruptcy case.


                                                                                      Dates of     Total amount paid         Amount you still owe        Was this payment for
                                                                                      payment


                                                                                                                                                          U   Mortgage
                              creditor's Name
                                                                                                                                                          UCar

                              Number        Street                                                                                                        U   Credit card

                                        -                                                                                                                 U   Loan repayment

                                                                                                                                                          U   Suppliers or vendors

                              City                         ie                                                                                             U   Other




                                                                                                                                                          UMortgage
                              creditor's Name
                                                                                                                                                          UCar

                              Number        Street
                                                                                                                                                          U   Credit card

                                                                                                                                                          U   Loan repayment

                                                                                                                                                          U   Suppliers or vendors

                                                                                                                                                          U   Other
                              city                        State           ZIP code




                                                                                                                                                          U   Mortgage
                               Creditor's Name
                                                                                                                                                          UCar

                               Number       Street
                                                                                                                                                          U   Credit card

                                                                                                                                                          U   Loan repayment

                                                                                                                                                          U   Suppliers or vendors
                               --__________________________                                                                                               Uother
                               City          State    ZIP Code




        Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 3
Filed 11/15/19                                                                     Case 19-14775                                                                           Doc 1


      Debtor I            DHONSJURAE CHAPLIN                                                                       Case number(I!kn.n)_____________________________
                         Firnt   Nmnn      Middin   Nmne           Lent   Nanrn




       7.   WithIn 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an Insider?
            Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
            corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
            agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
            such as child support and alirkony.

            56   No
            U    Yes. List all payments to 6n insider.
                                                                                   uaaes on     iosau amount        i Amountyou stIll   Reason for this payment
                                                                                   payment      paid                  owe


                                                                                               $
                  Insiders Name



                  Number Street




                  City                                     State   ZIP Code



                                                                                               $
                  Insiders Name


                  Number Street




                  City                                     Slate   ZIP Code


       8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
            an Insider?
            Include payments on debts gi!iaranteed or cosigned by an insider.

            56   No
            U    Yes. List all payments that benefited an insider.

                                                                                  Dates of         Total amouflt     Amount you stIll Reason for this payment
                                                                                  payment          paid              owe
                                                                                                                                        Indude reditors name


                  Insiders Name



                  Number          Street




                  City                                     State   ZIP Code




                  Insidef a Name



                  Number          Street




      Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 4
Filed 11/15/19                                                                   Case 19-14775                                                                                       Doc 1


      Debtor 1           DHONSJURAE CHAPLIN                                                                     Case number (if known)______________________________
                       Firet Name      Middle Name            Laot Name




         fl7          Identify Legal Actions, Repossessions, and Foreclosures

           Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
           List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
           and contract disputes.

                 No
           U     Yes. Fill in the details.                                                                             ,,...
                                                                     Nature of the case                   Court or agency                                       Status of the case


                  Case                                                                                   Court Name                                             U   Pending

                                                                                                                                                                U   On appeal

                                                                                                         Number Street                                          U   Concluded

                  Case number
                                                                                                         City                            Slate   ZIP Code




                  Case title______________________________                                               Court Name                                             U   Pending

                                                                                                                                                                U   On appeal

                                                                                                         Number Street                                          U   Concluded

                  Case number



           Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
           Check all that apply and fill in the details below.

           U     No. Gotoline 11.
           66    Yes. Fill in the information below.

                                                                               Describe the property                                              Date      taIue of the property

                                                                              VEHICLE
                       CREDIT ACCEPTANCE CORPORATION
                       Creditors Name
                                                                                                                                                  8/9/1 9   $            24000

                         25505 WEST 12 MILE ROAD                                                                      ......... . ----
                       Number Street                                           Explain what happened

                                                                                    Property was repossessed.
                                                                               U    Property was foreclosed.

                         SOUTHFIELDMI48034                                     U    Propertywasgamished.
                       City                          State   ZIP Code          U    Property was attached, seized, or levied.

                                                                               Describe the property                                              Date       Value of the pIopert



                                    ______                                                                                                                  $___
                       Creditors Name


                       Number Street
                                                                               Explain what happened            .......=
                                                                               U    Property was repossessed.
                                                                               U    Property was foreclosed.

                       City                          State   ZIP Code
                                                                               U    Property was garnished.
                                                                               U    Property was attached, seized, or levied.




      Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 5
Filed 11/15/19                                                                             Case 19-14775                                                                       Doc 1


      Debtor   1           DHONSJURAE CHAPLIN                                                                          Case numberv
                           First Nurse     Middle Name               Last Name




           Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
           accounts or refuse to make a payment because you owed a debt?

           RJ      No
           U       Yes. Fill in the details.

                                                                               Describe the action the creditor took                        Date action      Amount
                                                                           -                                                                was taken
                                                                                                                              ___________
                   Creditors Name



                   Number Street




                   City                            State ZIP Code              Last 4 digits of account number: XXXX-_          -     -


           Within 1 year before you fild for bankruptcy, was any of your property in the possession of an assignee for the benefit of
           creditors, a court-appointed receiver, a custodian, or another official?
           66      No
           U       Yes


                          List Certain Gifts and Contributions


          Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
                   No
           U       Yes. Fill in the details for lach gift.


                    Gifts with a total value of more than $600:                Describe the gifts                                           Dates you gave        Value
                    perperson                   1                                                                                           the gifts




                                                                                                                                                              $




                       with a total value
                   Glfta                     of
                                                   -I
                                                  more than                    Describe the gifts                                           Dates you gave
                                                              $600                                                                                            Value
                   pérperson                                                                                                                theglfts



                   Person to 1M,om You Gave the Gift




                   Number Street



                   City                            State ZIP Code


                   Persons relationship to   you



      Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6
Filed 11/15/19                                                                       Case 19-14775                                                                                  Doc 1


      Debtor 1            DHONSJURAE CHAPLIN                                                 -                          Case number(ifknowe)___________________________
                        First Name      Middle Name           Last Name




       14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

                 No
           U     Yes. Fill in the details f o r each gift or contribution.

                  Gifts or contributions to charities                Describe what you contributed                                            Date: you        Value
                  thattotal more than $600                                                                                                    contributed



                                                                                                                                                               $
                 Charitys Name


                                                                                                                                                               $



                 Number Street




                 City          State       ZIP Code




                          List Certain Losses


            Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
            disaster, or gambling?

                 No
            U    Yes. Fill in the details.


                   Describe the property you lost and                     Describe any insurance coverage for the loss                        Date   of your   Value of property
                   how the loss occurred      :                                                                        .                      loss             lost
                    -                                                                                                              i
                                                                          Include the amount that insurance has paid. List pending nsurance
                                                                          claims on line 33 of Schedule A,: Properly.


                                                                                                                                                                   $




                        List Certain Payments or Transfers

            Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
            you consulted about seeking bankruptcy or preparing a bankruptcy petition?
            Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            66   No
            U    Yes. Fill in the details.

                                                                          Description and value of any property transferred                   Date payment or : Amount of payment
                                                                                                                                              transfer was
                            Who Was Paid
                                                                                                                                              made


                   Number Street                                                                                                                                $


                                                                                                                                                                $

                   City                       Stitte   ZIP Code



                   Email or website address


                   Person Who Made the Payment, if Not You



       Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 7
Filed 11/15/19                                                                              Case 19-14775                                                                              Doc 1


      Debtor 1           DHONSJURAE CHAPLIN                                                                               Case number   (ifknovn)________________________________
                         Fi,vt Nv,ve    Middle Nv,ve                 Lvvt Nem




                                                                                Description and value of any property transferred               Date payment or    Amount of
                                                                                                                                                transfer was made payment


                  Person Who Was Paid


                  Number Street




                  City                       State        ZIP Code




                  Emait or website address


                  Person Who Made the Payment, if Not You


           Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
           promised to help you deal with your creditors or to make payments to your creditors?
           Do not include any payment or transfer that you listed on line 16.                                            I



           tNo                                    I
            U    Yes. Fill in the details. .                          .

                                                                                Description and value of any property transferred                Date payment or Amount of payment
                                                                                                                                                 trans for was
                                                                                                                                                 made
                  Person Who Was Paid


                  Number Street




                  City                        State       ZIP Code

           Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
           transferred in the ordinary course of your business or financial affairs?
           Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
           Do not include gifts and transfers that you have already listed on this statement.
                 No
            U    Yes. Fill in the details.
                                                      I
                                                                                 Description and value of property        Describe any property or payments received   Date transfer
                                                                                ,fràn1erred                               or debts paid in exchange                    was made

                  Person Who Received Transfer


                  Number Street




                  City                        State       ZIP Code


                  Persons relationship to you



                  Person Who Received Transfer


                  Number Street




                  City                        State       ZIPCode

                  Persons relationship to you


      Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 8
Filed 11/15/19                                                                                             Case 19-14775                                                                                                                                                                                                          Doc 1


      Debtor I           DHONSJURAE CHAPLIN                                                                                                                                                  Case number
                         Firu Name      Middit N,ru              Last Nr,r




           Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
           are a beneficiary? (These are often called asset-protection devices.)

                 No
           U     Yes. Fill in the details.

                                                                             Description and value of the property transferred                                                                                                                               .                                                 Date transfer
                                                                                                                                                                                                                                                                                                               was made
                                                                                                                                                                                                                                                           -.r------------------------------------
                                                                       I

                 Name of trust



                                                                       ..........................................................................................................................................................................
                                                                                                                                                                                                                                                           .f ..........................................




       Ifl'L List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

           Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
           closed, sold, moved, or transferred?
           Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
           brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
           UN0
                 Yes. Fill in the details.                                                                                         .                                         .                                  .

                                                                              Last4 digits of account number                                                                     Type of account or                                                 Date accunt was                                        Last balance before
                                                                                                                                                                                 instrument                                                         closed, sold, moved,                                   closing or transfer
                                                                                                                                                                                                                                                    or transferred
                  NIVY FEDERAL CREDIT UNIOI
                  Name of Financial Institution
                                                                              xxxx-3 108 - -                                                                                     U       Checking                                                   3/8/1.9                                                $               0
                  P.O. BOX 23602
                  Number Street                                                                                                                                                          savings

                                                                                                                                                                                 U       Money market

                  MERRIFIELD                 VA 22119                                                                                                                            U       Brokerage
                  City                       State    ZIP Code                                                                                                                                                                                                   I
                                                                                                                                                                                 U       Other


                  A PLUS FEDERAL CREDIT UNI' xxxx—                                                               -                            -                                          checklng                                                   8/1/1t9                                                $               0
                  Name of Financial Institution
                                                  -                                                                                                                              U Savings
                  6420 E US 290 SVRD
                  Number       Street                                                                                                                                            U       Money market

                                                                                                                                                                                         Brokerage

                  AUSTIN                     TX78723                                                                                                                             U Other______
                  City                       State    ZIP Code

           Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
           securities, cash, or other valuables?
                 No
           U     Yes. Fill in the details.
                                                                              Who else had access to it?                                                                                                      Describe the contents                                                                                Do you still
                                                                                                                                                                                                                                                                                                                   have It?

                                                                                                                                                                                                                                                                                                                   U   No
                  Name of Financial Institution                              Name                                                                                                                                                                                                                                 iUyes


                  Number Street                                              Number Street


                                                                             City                        State                         ZIP Code
                  City                       State    ZIP Code



      Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                                                                                                     page 9
Filed 11/15/19                                                                          Case 19-14775                                                                             Doc 1


      Debtor I            DHONSJURAE CHAPLIN                                                                         Case number   (ifknow)________________________________
                          First N,me    Middle Nsnre               Lost Nonro




       22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
          EJ     No
          U      Yes. Fill in the details.
                                                                           Who else has or had access to it?               Describe the contents                   Do you still



                                                                                                                                                                          0
                   Name of Storage Facility                                Name


                   Number Street                                           Number Street


                                                                           CityState ZIP Code




                            Identify Property You Hold or Control for Someone Else

       23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
          or hold in trust for someone.
           tNo
           U     Yes. Fill in the details.
                                                                          Where Is the property?                           Describe the property                Value



                   Owners Name


                   Number Street




                   Cfty                        State    ZIP Code


                            GIve DetaIls About Environmental Information

       For the purpose of Part 10, the following definitions apply:                                                                                  •1


        r Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
           hazardous or toxic substances, wastes, or material Into the air, land, soil, surface water, groundwater, or other medium,
           including statutes or regulations controlling the cleanup of these substances, wastes, or material.

       a Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
          utilize it or used to own, operate, or utilize it, including disposal sites.
        a Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
          substance, hazardous material, pollutant, contaminant, or similar tenn.

        Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

        24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

                  No
           U      Yes. Fill in the details.
                                                                           Governmental unit                     Environmental law, if you know it             Date of notice




                  Name of site                                            Governmental unit


                  Number Street                                           Number Street


                                                                          City                  State ZIP Code



                  City                        State    ZIP Code



      Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 10
Filed 11/15/19                                                                                       Case 19-14775                                                                                                                                        Doc 1


      Debtor 1        DHONSJURAE CHAPLIN                                                                                                                                    Case number (if known)____________________________________________
                         First Name   Middle Name                Last Name




       26. Have you notified any governmental unit of any release of hazardous material?

           Gi    No
           U     Yes. Fill in the details.
                                                                        Governmental unit                                                                        Environmental law, If you know It                                  Date of notice



                  Name of site                                         Governmental unit

                  Number Street                                        Number Street


                                                                       City                                      State          ZIP     Code

                  City                     State    ZIP Code


           Have   you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
           61    No
           U     Yes. Fill in the details.

                                                                           Court or agency

                 Case title
                                                                           Court Name


                                                                             Number Street


                 Case number                                                 City                                            State          ZIP Code


                           Give Details About Your Business or Connections to Any Business

           Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?                                                                                                          --
                      A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                 U    A member of a limited liability company (LLC) or limited liability partnership (LLP)
                 U    A partner in a partnership
                 U    An officer, director, or managing executive of a corporation

                 U    An owner of at least 5% of the voting or equity securities of a corporation

           U     No. None of the above applies. Go to Part 12.
                 Yes. Check all that apply above and fill in the details below for each business.
                                                                             Describe the nature of the business                                                                                 Employer Identification number
                  DHONSJURAE CHAPLIN
                  BusinessName                                                                                       -..---- .........................................................           . not Include Social Secun ty number orIT1N.
                                                                                                                                                                                                 Do
                                                                         SERVICE BUSINESS
                  13126 WEST CLARENDON AVE                                                                                                                                                   1   EIN:   44684739
                  Number Street                                        [
                                                                             Name of accountant or bookkeeper                                                                                    Dates business existed


                  LITCH FIELD PAl AZ 85340                                                                                                                                                       From     20            To   2016
                  City                     State    ZIP   Code
                                                                             Describe the nature of the business                                                                                 Employer Identification number
                  BuslnessName                                         r---------............................................................................................                - . Do not Include Social Security number or ITIN.
                                                                                                                                                                                                 EIN:               -
                  Number Street                                                                           .
                                                                             Name of accountant or bookkeeper                                                                                    Dates business existed
                                                                              ---.- ---.. . . - . . . . . . . -- . . . . - . . . . . . -----.--- .......... ...... .............. . ......
                                                                                                                                                                                             _l -           -
                                                                                                                                                                                                 From           -       To
                  CitY                       State ZIPCodeJ

      OffiCial Form 107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                             page 11
Filed 11/15/19                                                                            Case 19-14775                                                                                    Doc 1


      Debtor   1         DHONSJURAE CHAPLIN                                                                                   Case number(ilkno,m)___________________________
                              Fist Name       Middle Name           last Name




                                                                                                                                          Employer identification number
                                                                                Describe the nature of the business
                                                                                                                                          Do not include Social Security number or lTlN.
                       Business Name
                                                                                                                                          EIN_—                                 ___

                       Number        Street
                                                                                Name of accountant or bookkeeper . .                  . Dates business existed



                                                                                                                                          From                To
                       City                        State    ZIP Code

                                                    .............................

        28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
           institutions, creditors, or other parties.

                    No
           U        Yes. Fill in the details below.

                                                                                Date issued



                       Name                                                     MMIODIVVYY



                       Number Street




                       City                         State   ZIP Code




                               SIgn Below


               I have read the answerson this Statement of FinancialAffairs and any attachments, and I declare under penalty of perjury that the
               answers are true and correct. I understand that making a false statement, concealing property, or obtainiiig money or property by fraud
               In connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 yeas, or both.
               18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                              X______
                   XI    gnature of Deb/or I      fr        )

                                                                (                                 Signature   of   Debtor 2


                       Date     1/    L       A                                                   Date_________

                   Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

                        No
                        Yes


                   Did you pay or agree to ,ay someone who is not an attorney to help you fill out bankruptcy forms?
                       No
                   U   Yes. Name of person                                                                                         . Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                                     Declaration, and Signature (Official Form 119).




       Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                   I                       page 12
Filed 11/15/19                                                             Case 19-14775                     Doc 1
       Re: Dhonsjurae Chaplin:

       Overf low Sthtement of Financial Affairs
                           -


                                                                                           I
       Question 2:

        Street 1            13126 W Clarendon Ave

        City                Litchfietd Pa'rk

        State               AZ

        Zipcode             85340

         Started At         201 3O3101
                      ..................................................
         Ended At           2017-03-12




                                            .1.




        Overflow - Statement of FiranciaI Affairs                                              Page 1 of 1
Filed 11/15/19                                                                  Case 19-14775                                                                            Doc 1




     Debtor 1           DHONSJURAE CHAPLIN
                         First Name                Midee Name                 Last Name


     Debtor 2
     (Spouse, if filing) First Name                Mide Name                  Last Name


     United States Bankruptcy Court for the; EASTERN DISTRICT OF CALIFORNIA
     Case number
                                                                                                                                                 Li Check if this is an
      (If known)                                                                                                                                       amended filing



       Official Form 108
       Statement of Intention for Individuals Filing Under Chapter 7                                                                                             12115


       If you are an individual filing under chapter 7, you must fill out this form if:
       • creditors have claims secured by your property, or
       • you have leased personal property and the lease has not expired.
       You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
       whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
       If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
        Both debtors must sign and date the form.
        Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
       write your name and case number (if known).

                           List Your Creditors Who Have Secured Claims

               For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form I 06D), fill in the
               information below.

                   Identify the creditor and theproperty that is collateral        .      What do you intend to do with the property that   Did you claim the property
                                                                                          secures a debt?                                   as exempt on Schedule C?

                Creditor's                                                                Li    Surrender the property.                     Li   No
                name:
                                                                                          Li    Retain the property and redeem it.          U    Yes
                Description of
                                                                                          0 Retain the property and enter into a
                property
                                                                                                Reaffirmation Agreement.
                securing debt:
                                                                                          U Retain the property and [explain]:



                Creditor's                                                                U Surrender the property.                         Li No
                name:
                                                                                          U     Retain the property and redeem it.          U Yes
                   Description of
                                                                                          U Retain the property and enter into a
                   property
                                                                                                Reaffirmation Agreement.
                   securing debt:
                                                                                          U     Retain the property and [explain]:



                   Creditor's                                                             U Surrender the property.                          U No
                   name:
                                                                                          Li    Retain the property and redeem it.           U Yes
                   Description of
                                                                                          U Retain the property and enter into a
                   property
                                                                                                Reaffirmation Agreement.
                   securing debt:
                                                                                          U Retain the property and [explain]:


                   Creditor's                                                             U Surrender the property.                          U No
                   name:
                                                                                          U Retain the property and redeem it.               U Yes
                   Description of
                   property
                                                                                          U Retain the property and enter into a
                                                                                                Reaffirmation Agreement.
                   securing debt:
                                                                                                                  -.--------
                                             I                                            L.J   hetaIn the property ana LexPIatnJ:



         Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                                    page 1
Filed 11/15/19                                                                  Case 19-14775                                                                       Doc 1

      Debtorl            DHONSJURAE CHAPLIN                                                                   Case number (If known)_____________________________
                         First Name     Middle Name          Last Naree




      •nw                List Your Unexpired Personal Property Leases

        For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
        fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still In effect; the lease period has not yet
        ended. You may assume an unexpired personal property lease if the trustee does not assume it 11 U.S.C. § 365(p)(2).

                Describe your unexpired personal property leases                                                                   Will the lease be assumed?

            Lessors name:                                                                                                               No
                                                                                                                                  U Yes
            Description of leased
            property


            Lessor's name:                                                                                                        U     No
                                                                                                                                  UYes
            Descnption of leased
            property:


            Lessor's name:                                                                                                        U No
            Description of leased                                                                                                 U Yes
            property:


            Lessor's name:                                                                                                          j   No
                                                                                                                                        Yes
            Description of leased
            property:


            Lessor's name:                                                                                                              No
                             ---....... -------------------------------------------------------------------
            Description of leased
            property:                        I




            Lessor's name:                                                                                                        L3    No
                                                                                                                                  U     Yes
            Description of leased
            property:


            Lessor's name:                                                                                                              No
                                                                                                                                  UYes
            Description of leased
            property:




                          Sign Below



          Under penalty of perjury, l declare that I have Indicated my intention about any property of my estate that secures a debt and any
          personal property that is subject to an unexpired lease.



         xØái7 _  natu       Debto 1                                             Signature of Debtor 2


            Date _                                                               Date
                                          MM/                OD             /    VYVY




      Official Form 108                                   Statement of Intention for Individuals Filing Under Chapter 7                             page 2
Filed 11/15/19                                                              Case 19-14775                                                                                        Doc 1



       Debtor 1              DHONSJURAE CHAPLIN
                             First Name               Middle Name            Leat Name
                                                                                                                   1. There is no presumption of abuse.
       Debtor 2
       (Spouse, if filing)   Firal Name               Middle Name            Last Name                         U 2. The calculation to determine if a presumption of
                                                  EASTERN DISTRICT OF CALIFORNIA                                        abuse applies will be made under Chapter 7
       United States Bankruptcy Court for the.                                                                          Means Test Calculation (Official Form 1 22A-2).

       Case number                                                                       ,                     U 3. The Means Test does not apply now because of
       (If known)                                                                                                       qualified military service but it could apply later.



                                                                                                               U   Check if this is an amended filing



      Official Form 122A-1
      Chapter 7 Statement of Your Current Monthly Income                                                                                                                     10/19

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
      space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
      additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
      do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
      Abuse Under § 707(b) (2) (Official Form 122A-11 Supp) with this form.

         ILnru               Calculate Your Current Monthly Income

              What is your marital artd filing status? Check one only.
               66    Not married. Fill out Column A, lines 2-11.
               U     Married and your s1pouse is filing with you. Fill out both Columns A and B, lines 2-11.                            .



               U     Married and your spouse is NOT filing with you. You and your spouse are:
                                                                                                                                            1




                     U        Living in the sanie household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                     U   Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                         under penalty 6f perjury that you and your spouse are legally separated under nonbankruptcy law thatJapplies or that you and your
                         spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).
                               ....................................................................
               Fill In the averagemonthly Income that you received from all sources, derived during the 6 full months before you file this
               bankruptcy case. 11 U.S.C. :101(1 OA). For example, if you are filing on September 15, the 6-month period would be March 1 through
               August 31. If the amoudt ofyour monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
               Fill in the result Do not indude any income amount more than once For example if both spouses own the same rental property, put the
               income from that propert) iii one column.only. If you have nothing to report for any line, write $0 in the space.
                                                                                                                   Column A                     Column B
                                                                                                                   Debtor I                     Debtor 2 or
                                                                                                                                            I   non-filing spouse

                Your gross wages, salary, tips,' bonuses, overtime, and commissions                                   768.37
                                                                                                                   $_________                    $
                (before all payroll deduitions).
                Alimony and maintenance payments. Do not include payments from a spouse if                               0.00
                                                                                                                   $_________                    $__________
                Column B is filled in. i

               All amounts from any source which are regularly paid for household expenses
               of you or your dependents, including child support. Include regular contributions
               from an unmarried part9er, members of your household, your dependents, parents,
               and roommates. Include regular contributions from a spouse only if Column B is not                            , ,
               filled in. Do not include payments you listed on line 3.                                            $         U.UU                $__________

                Net Income from operting a business, profession,              Debtor I       Debtor 2
                orfarm
                Gross receipts (before jll ' deductions)                          $ 0.00      $

                Ordinary and necessary operating expenses                     —   $_0.01)-
                                                                                                        Copy
                Net monthly income fror'n a business, professipn, or farm         $ _0.00     $______              $         0.00                $__________

                Net income from rental and other real property                Debtor I       Debtor 2
                Gross receipts (before all deductions)                            $   0.00    $______
                Ordinary and necessary operating expenses                     —   $_0.00- $______
                                                                                                        copy
                Net monthly income from rental or other real property             $_0.00      $______              $      0.00                    $__________
                Interest, dividends, and royalties                                                                  $   _0.00                     $__________


        Official Form 122A-1                              Chapter 7 Statement of Your Current Monthly Income                                                        page 1
Filed 11/15/19                                                                                                Case 19-14775                                                                                                  Doc 1



      Debtor 1            DHONSJURAE CHAPLIN                                                                                          Case number      (1 known)________________________________
                          Firet Name              Middle Name                     Laet Name



                                                                                                                                           Column A                      Column B.
                                                                                                                                           Debtor I                      Debtor 2 or
                                                                                                                                                                         non.fiting spouse

             Unemployment compensation                                                                                                         $        0.00                $_________
             Do not enter the amount if you contend that the amount received was a benefit
             under the Social Security Act. Instead, list it here . ................................
                   Foryou..................................................................................    $_0 . 00
                   Foryour spouse ........ ..........................................................          $_____________
             Pension or retirement income. Do not include any amount received that was a
             benefit under the Social Security Act. Also, except as stated in the next sentence, do
             not include any compensation, pension, pay, annuity, or allowance paid by the
             United States Government in connection with a disability, combat-related injury or
             disability, or death of a member of the uniformed services. If you received any retired
             pay paid under chapter 61 of title 10, then include that pay only to the extent that it
             does not exceed the amount of retired pay to which you would otherwise be entitled if                                                      ,.
                                                                                                                                               $        '.'.'".'            $__________
             retired under any provision of title 10 other than chapter 61 of that title.
             Income from all other sources not listed above. Specify the source and amount.
                 Do not include any benefits received under the Social Security Act; payments received
                 as a victim of a war crime, a crime against humanity, or international or domestic
                 terrorism; or compensation, pension, pay, annuity, or allowance paid by the United
                 States Government in connection with a disability, combat-related injury or disability, or
                 death of a member of the uniformed services. If necessary, list other sources on a
                 separate page and put the total below.
                   SNAP,SECTION8,AND TANF                                                                                                      $_1431.50                    $______


                  Total amounts from separate pages, if any.                                                                               + $_________                  + $____________

                                                                                                                                           r
                 Calculate your total current monthly income. Add lines 2 through 10 for each                                                                        +                              -
                 column. Then add the tdtal for Column A to the total for Column B.                                                            $_2199.87
                                                                                                                                                                                                            Total current
                                                                                                                                                                                                            monthly income


         IFflW              Determine Whether the Means Test Applies to You


                 Calculate your current monthly income for the year. Follow these                                      steps:
                          Copy your total current monthly income from line 11 . ..................................................................................... Copy line 11 here4        I       $     2199.87 j

                          Multiply by 12 (the number of months in a year).                                                                                                                              x     12
                          The result is your annual income for this part of the form.                                                                                                    12b.               __________


                 Calculate the median family income that applies to you. Follow these steps:
                                                                                                              Ii
                 Fill in the state in which you live.                                                          9A
                                                                                                              [,




                 Fill in the number of people in your household.
                                                                                                              [
                 Fill in the median family income for your state and size of household. ................................................................................................. 13.   1       $    84003.00
                 To find a list of applicable median income amounts, go online using the link specified in the separate
                 instructions for this form. This list may also be available at the bankruptcy clerk's office.


                 How do the lines compare?


                       6d Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                               Go to Part 3.




                        U Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                               Go to Part 3 and fill out Form 122A-2.




       Official Form 122A-1                                                   Chapter 7 Statement of Your Current Monthly Income                                                                             page 2
Filed 11/15/19                                              Case 19-14775                                 Doc 1



      Debtor 1   DHONSJUR1E CHAPLIN                                         Case number   (ifkoovn)   !

                 First Name   Middle Nsrrre   Lsst Nrnrre
Filed 11/15/19                                           Case 19-14775                                                 Doc 1




             UNITED STATES BANKRUPTCY COURT FOR THE

             EASTERN DISTRICT OF CALIFORNIA

             Inre:                                             )
                                                               )




                     DHONSJURAE CHAPLIN                        )       Chapter7

                                            Debtor.            )



                                         DECLARATION OF PRO SE ASSISTANCE                            I
                               I




                     DHONSJU RAE CHAPLIN                                received free legal assistane in preparing

                 my bankruptcy forms from the legal aid nonprofit Upsolve. Upsolve is a national legal aid nonprofit

                 funded by the Legal Services Corporation and leading philanthropic foundations. It provides free

                 Chapter 7 assistance for low-income debtors who need a fresh start but cannot afford counsel.



                 Upsolve is not my attorney. I am filing this case without a lawyer or "pro se" Because Upsolve

                 has provided its services pro bono, Upsolve is not a petition preparer under Section 110 of the

                 Bankruptcy Code, and Official Form 119 is not required and has not been provided.




                                                                      Date:   __ .4:9
                     Signature o Debtor 1, Filing Pro Se




                                                     Upsolve Contact Information:

                                                    TINA TRAN, MANAGING ATTORNEY

                                                        TINA@UPSOLVE.ORG
